12‐2220‐cv
McColley v. County of Rensselaer


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                 ____________________

                                         August Term, 2012

         (Argued: February 26, 2013                         Decided: January 21, 2014)

                                       Docket No. 12‐2220‐cv

                                       ____________________

RONITA MCCOLLEY,

                                   Plaintiff‐Counter‐Claimant‐Counter‐Defendant‐Appellee,

                         v.

COUNTY OF RENSSELAER,

                                   Defendant‐Cross‐Claimant‐Counter‐Claimant‐Appellant,

MICHAEL RILEY, INVESTIGATOR, individually and 
as agent, servant and/or employee of the County of Rensselaer,

                                   Defendant‐Appellant.*

                                       ____________________

Before: CALABRESI, POOLER, and RAGGI, Circuit Judges.




        *
            The Clerk of the Court is directed to amend the caption as set out above.
      The County of Rensselaer and Rensselaer County Drug & Gang Task Force

Investigator Michael Riley appeal from a judgment of the United States District

Court for the Northern District of New York (Lawrence Kahn, J.) denying

summary judgment on their claim of qualified immunity for purported violations

of the Fourth Amendment and state tort law based upon omissions from Riley’s

application for a search warrant of Ronita McColley’s residence.  We conclude

that disputed material facts underlie the denial of qualified immunity.  

      Dismissed for lack of jurisdiction.  Judge Calabresi concurs in a separate

opinion, and Judge Raggi dissents in a separate opinion.

                              ____________________

                         CRYSTAL R. PECK, Bailey, Kelleher & Johnson, P.C.,
                         Albany, NY, for Appellants.

                         GENNARO DOMINICK CALABRESE (Terence L.
                         Kindlon, on the brief), Kindlon Shanks & Associates,
                         Albany, NY, for Appellee.

POOLER, Circuit Judge:

      The County of Rensselaer (“Rensselaer”) and Rensselaer County Drug &

Gang Task Force (“Task Force”) Investigator, Michael Riley (“Riley”), appeal

from a judgment of the United States District Court for the Northern District of



                                         2
New York (Lawrence Kahn, J.) denying summary judgment on their claims of

qualified immunity for purported violations of the Fourth Amendment and state

tort law based upon omissions made by Riley in the application for a search

warrant of Ronita McColley’s home.  We conclude that disputed material factual

issues underlie the district court’s denial of qualified immunity, and thus dismiss

the appeal for lack of jurisdiction.  

                                   BACKGROUND

                                         I.

      Ronita McColley (“McColley”), a mother with no criminal history or

connection to criminality and an employee at the Center for Disability Services in

Albany, New York, lived with her young daughter in the first floor apartment of

396 First Street in Troy, New York, since 2003.  On July 3, 2008, at approximately

6:00 a.m., McColley was awoken in her home by the sound of the City of Troy

Police Department Emergency Response Team (“ERT”) knocking down her door

and the explosion of a flash‐bang grenade.  Dressed in all black, wearing face

masks, and carrying automatic weapons, the members of the ERT screamed for

McColley to get on the floor, but as there was not enough space for her to lie on

the floor, a member of the ERT instead shoved McColley face down onto her bed.


                                         3
 As she had been roused from sleep, McColley was clad in only a t‐shirt and

underwear.  She repeatedly requested to cover herself but was repeatedly denied.

 These events took place under the authorization of a no‐knock search warrant

secured by Riley on June 27, 2008.  

      In connection with a drug investigation in Troy, Riley submitted a search

warrant application to obtain four warrants to search four residences within the

city, including McColley’s home.  The application was based upon information

received from a confidential informant (“CI”).  On June 23, 2008, this CI, who had

performed four controlled buys for the Rensselaer County Drug and Gang Task

Force in the past, contacted Riley, advising him that he could purchase

crack‐cocaine from an individual identified as “Sport.”  Riley and other members

of the Task Force set up a controlled buy, whereby the CI purchased

crack‐cocaine.  On June 25, 2008, the CI again contacted Riley.  He told Riley that,

on the previous day, he had been taken to the first floor apartment of 396 First

Street— McColley’s home—to purchase crack from Sport.   The CI further

indicated that a drug dealer he had known for years, “Stink,” was also present at

396 First Street and used a King of Hearts playing card to remove cocaine from a

scale.  The CI also noted there was a third male that he did not know in the


                                         4
apartment.  The initial report from the CI and the related affidavit by Riley made

no mention of a woman being present in the apartment.  Though the CI indicated

that he purchased drugs at 396 First Street on the singular occasion he had

visited, the Task Force identified the apartment as a “stash house.”  

      In addition to the information surrounding 396 First Street, the CI told

Riley about three locations in Troy that were maintained by Stink and

Sport—each of their two residences and an apartment leased to Tanisha Bruce,

who reportedly sold “approximately one hundred grams of marijuana per week”

provided by Stink.  The CI informed Riley that he had visited Bruce’s apartment

over twenty times throughout the course of the previous six months with Stink

and that Stink had made drug deals on each occasion.  Upon Riley asking the CI

whether Stink had “custody and control” of the apartment at 396 First Street, the

CI responded, “Yes.”  The CI apparently did not describe the facts from which he

was able to come to this conclusion based on only one visit to 396 First Street,

merely indicating that as to 396 First Street, Bruce’s apartment, and Stink’s own

apartment, Stink “comes and goes as he pleases.”  

      On the same day, Riley conducted drive‐bys of each of the four locations in

order to have the CI identify them.  After the CI had identified 396 First Street,


                                          5
Riley and his supervisor, Investigator Arthur Hyde, directed undercover officers

in both stationary and drive‐by surveillance on the apartment.  No narcotics or

other criminal activity was witnessed during the surveillance.   Because the

residences were located in a high crime area, the stationary surveillance was not

conducted for extended periods of time.  Following the identification of 396 First

Street and prior to his application for a search warrant, utilizing a Lexis Nexis

search and then running a criminal background check, Riley determined that

McColley was the resident at that address, that she had no criminal history, and

that she had a young child.  

      On June 27, 2008, Riley submitted an application for a search warrant for

396 First Street to Judge Turner of the City of Troy Criminal Court.  The same

affidavit was offered in support of search warrants for each of the locations

identified by the CI.  Riley identified the information provided by the CI as the

basis for the application.  Riley stated that the CI had previously given

information that proved to be “both accurate and reliable” and which “led to five

previous drug purchases and two search warrants, which resulted in the seizure




                                          6
of illegal drugs and contraband.”1  The warrant application recounted the CI’s

description of his interaction with Stink and Sport in the apartment.  The affidavit

also recounted the details relating to Bruce’s apartment, including that the CI had

visited the apartment between twenty and thirty times over the preceding six‐

month period and that Stink or Sport made drug deals on each occasion.  For

each of the search locations with the exception of McColley’s home, Riley

identified the resident individual and described his or her ties to drug dealing

and criminality.  Riley never mentioned McColley’s identity, lack of criminal

history, or even the fact that there was a resident who lived at 396 First Street—as

opposed to the apartment being a location exclusively used by Stink in his drug

dealing enterprise.  In the warrant application, Riley also made no mention of the

fact that surveillance had been conducted and yielded no evidence or even

suspicion of narcotics or other criminal activity.  

       The search of McColley’s home did not uncover any money, weapons,

drugs, drug‐related paraphernalia, or any evidence of criminality of any kind.  




       1
          The CI had actually only made four previous controlled buys for the Task Force.
McColley points to this discrepancy as undermining that validity of the warrant, but, as the
district court concluded, this was not a material error.

                                                7
The ERT took only a National Grid electric and gas bill and a registration bill for

Hudson Valley Community College as fruits of the search.  

                                           II

      After McColley filed the instant action, Defendants moved for summary

judgment on all counts.  The district court granted summary judgment in part

and denied it in part.  The court denied summary judgment to Riley on

McColley’s Fourth Amendment claim, determining that material questions of fact

prevented a finding of qualified immunity.  The district court also denied

summary judgment on McColley’s related state tort claims as the viability of

those claims rested on the determination as to probable cause, which the court

already determined was subject to material questions of fact.  Rensselaer and

Riley now appeal the denial of the claim of qualified immunity.

                                    DISCUSSION

                                           I.

      “Ordinarily, orders denying summary judgment do not qualify as ‘final

decisions’ subject to appeal.”  Ortiz v. Jordan, 131 S. Ct. 884, 891 (2011).  There

exists a “limited exception to the categorization of summary judgment denials as

nonappealable orders,” id., for a “denial of a claim of qualified immunity, to the


                                           8
extent that it turns on an issue of law,” Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). 

This Court may “exercise interlocutory jurisdiction if the defendant contests the

existence of a dispute or the materiality thereof, or . . . contends that he is entitled

to qualified immunity even under plaintiff’s version of the facts.”  Tierney v.

Davidson, 133 F.3d 189, 194 (2d Cir. 1998).  Such a denial of qualified immunity is

reviewed by this Court to determine whether “the qualified immunity defense

may be established as a matter of law.”  Escalera v. Lunn, 361 F.3d 737, 743 (2d Cir.

2004) (internal quotation marks omitted).  This “review extends to whether a

given factual dispute is ‘material’ for summary judgment purposes, . . . not . . .

whether a dispute of fact identified by the district court is ‘genuine.’” Id. 

      The district court determined that there were genuine issues of material

fact that prevented a finding of qualified immunity with respect to Riley’s

submission of the warrant application.  Because the district court determined that

Riley made material omissions from the search warrant affidavit such that there

was an issue of fact as to whether there was probable cause for the warrant to

issue, it also found the same with respect to qualified immunity.  While appellate

courts cannot generally review denials of summary judgment, 




                                           9
      an interlocutory appeal is available “to challenge the trial judge’s rejection
      of the immunity defense where the defendant contends that on stipulated
      facts, or on the facts that the plaintiff alleges are true, or on the facts
      favorable to the plaintiff that the trial judge concluded the jury might find,
      the immunity defense is established as a matter of law because . . . it was
      objectively reasonable for him to believe that his action did not violate
      clearly established law.”  

Tierney, 133 F.3d at 194 (quoting Salim v. Proulx, 93 F.3d 86, 90‐91 (2d Cir. 1996)). 

Jurisdiction may exist “where the lower court rules that material disputes of fact

preclude summary judgment on qualified immunity,” when a defendant contests

the materiality of the disputed facts or argues “he is entitled to qualified

immunity even under the plaintiff’s version of the facts.”  Id.  

      In the instant case, Appellants contend that, accepting McColley’s version

of the facts, Riley is entitled to qualified immunity because the omissions he

made from the search warrant application did not alter the probable cause

analysis as a matter of law.  In order to determine whether this Court has

jurisdiction, we must look to whether, as a matter of law, Riley’s actions—as

viewed through the facts taken in a light most favorable to McColley—amount to

a constitutional violation.  If there is a question as to whether under these facts,

Riley’s omissions amounted to a constitutional violation, then this Court does not




                                          10
have jurisdiction because the denial of qualified immunity rested upon factual

issues.

                                          II.

      A plaintiff can demonstrate that her right not to be searched absent a

search warrant supported by probable cause “was violated where the officer

submitting the probable cause affidavit ‘knowingly and intentionally, or with

reckless disregard for the truth, made a false statement in his affidavit’ or omitted

material information, and that such false or omitted information was ‘necessary

to the finding of probable cause.’”  Soares v. Connecticut, 8 F.3d 917, 920 (2d Cir.

1993) (quoting Golino v. City of New Haven, 950 F.2d 864, 870 (2d Cir. 1991)). 

Recklessness is inferred when the omitted information was “clearly critical” to

the determination of probable cause.  Rivera v. United States, 928 F.2d 592, 604 (2d

Cir. 1991) (internal quotation marks omitted).  “The materiality of a

misrepresentation or an omission in this context is a mixed question of law and

fact.  The legal component depends on whether the information is relevant to the

probable cause determination under controlling substantive law.  But the weight

that a neutral magistrate would likely have given such information is a question

for the finder of fact, so that summary judgment is inappropriate in doubtful


                                          11
cases.” Velardi v. Walsh, 40 F.3d 569, 574 (2d Cir. 1994) (citations omitted).  In

determining whether omitted information was necessary to the finding of

probable cause, “we look to the hypothetical contents of a ‘corrected’ application

to determine whether a proper warrant application, based on existing facts

known to the applicant, would still have been sufficient to support arguable

probable cause to make the arrest as a matter of law.”  Escalera, 361 F.3d at 743‐44. 

In performing the “corrected affidavit” analysis, “we examine all of the

information the officers possessed when they applied for the arrest warrant.”  Id.

at 744 (citing Martinez v. City of Schenectady, 115 F.3d 111, 115 (2d Cir. 1997)). 

While “the law does not demand that an officer applying for a warrant ‘volunteer

every fact that arguably cuts against the existence of probable cause,’” he must

“‘not omit circumstances that are critical’ to its evaluation.”  Walczyk v. Rio, 496

F.3d 139, 161 (2d Cir. 2007).

      When making a determination of whether probable cause exists to support

the issuance of a search warrant when the facts offered are based upon

information from a confidential informant, this Court examines the “totality of

the circumstances.”  United States v. Smith, 9 F.3d 1007, 1012 (2d Cir. 1993)

(internal quotation marks omitted).  “In performing this examination of the


                                           12
‘totality of the circumstances’ . . . the court may consider . . . ‘an informant’s

veracity, reliability and basis of knowledge,’ and the extent to which an

informant’s statements . . . are independently corroborated.”  United States v.

Gagnon, 373 F.3d 230, 235 (2d Cir. 2004) (internal citations omitted).  These

considerations, however, are not an exhaustive listing of what constitutes the

“totality of the circumstances.”  Smith, 9 F.3d at 1012 (emphasis added).

                                               III.

       The district court determined that two material omissions from the warrant

application—the identity of McColley as the resident of 396 First Street and the

fact that both stationary and drive‐by surveillance had not led to the observation

of any criminal activity— undermined the finding of probable cause.  Thus, the

court denied qualified immunity with respect to McColley’s Fourth Amendment

claim against Riley and the state tort claims against Riley and Rensselaer.2  This

       2
         McColley argued that Riley made five omissions from the warrant application that were
material and thus undermined the finding of probable cause: (1) errors as to the date the CI went
to 396 First Street and the date Riley learned about this trip; (2) an assertion that the CI had
accurately identified all of the addresses at issue, when in fact he gave the address at Sixth and
Glenn instead of 17 101st Street; (3) a claim that the CI had made five controlled buys, when in
fact the CI had made four previous controlled buys and one controlled buy in the instant case; (4)
omission of the identity and criminal history of McColley; and (5) omission of the fact that
surveillance of 396 First Street did not indicate any criminal activity. As to the other purported
omissions, the district court determined that reliance on these to disturb the finding of probable
cause would be just the sort of “hypertechnical” reading of the warrant that has been cautioned
against. See United States v. Ventresca, 380 U.S. 102, 109 (1965). We do not disturb that
analysis here.

                                               13
Court thus considers a “corrected affidavit” that would include these omitted

facts in analyzing whether there was probable cause for the warrant to issue. 

Escalera, 361 F.3d at 743‐44.  

      We begin by noting that where a warrant affidavit is based upon

information provided by a confidential informant, any omissions become all the

more glaring because any material omission necessarily alters the “totality of the

circumstances” upon which the confidential information is to be assessed.  Each

omitted fact necessarily alters this totality because such review demands that

courts consider the whole picture and not just the particular facts favored by the

officer applying for the warrant.  In the face of information that is provided by a

confidential informant, each individual fact that composes the totality of the

circumstances is all the more likely to be “critical” to the evaluation of probable

cause.  Walczyk, 496 F.3d at 161.

      While it is indeed the case that where a warrant “does not report a prior

conviction for a particular crime, the magistrate assumes for purposes of

determining whether the government has carried its burden that no such

conviction exists,” Walczyk, 496 F.3d at 161, the pertinent omission here was not

merely McColley’s lack of criminal history.  Rather, McColley herself was


                                         14
omitted entirely from the application.  The issuing judge did not have the benefit

of assuming that “no such conviction exist[ed]” because he was not informed that

anyone other than Stink, who was the identified target of the drug investigation,

resided in or maintained the first floor apartment at 396 First Street.  Riley, on the

other hand, fully knew that McColley, an individual with no criminal history and

no purported ties to the targets of the drug investigation, lived there with her

child.  Especially in the face of Riley’s inclusion of the identity of the residents for

each of the other apartments and their present connection to the drug trade, the

omission of McColley’s existence is all the more glaring.  As drafted by Riley,

with no mention of McColley, the warrant application makes it appear to the

issuing magistrate that Stink was the only individual with custody and control of

396 First Street.  If the residents of 396 First Street were properly identified, a

reasonable issuing judge would have questioned the assertion that Stink had

“custody and control” over the apartment.  Unlike Bruce’s apartment, there was

no similar claim of repeated visits at 396 First Street from which knowledge of

such custody could have been inferred.  Including McColley’s identity in the

affidavit and attendant lack of connection to Stink, Sport, Bruce, and their drug

trade—either explicitly or implicitly by not describing any such history or


                                           15
connection—could indeed have altered an issuing magistrate’s assessment of the

totality of the circumstances with respect to the CI’s information about 396 First

Street.  The exact weight that the judge would have given this information

remains a question of fact that prevents this Court from exercising jurisdiction

over the district court’s denial of summary judgment on the claim of qualified

immunity.  Velardi, 40 F.3d at 574.

      The other material omission from the warrant application made by Riley

was that the police conducted both stationary and drive‐by surveillance on 396

First Street and observed no criminal activity.  As courts have recognized that

independent corroboration is an aspect of the totality of the circumstances from

which the credibility of a confidential informant can be assessed, Gagnon, 373

F.3d at 235, so too is information that expressly fails to corroborate a confidential

informant’s account.  While the police may not have been required to corroborate

the CI’s assertions, once they undertook this surveillance and observed no such

criminal activity, this lack of corroboration should have been included in the

warrant application.  The materiality of this information is underscored by the

common‐sense observation that if the surveillance had yielded evidence of

criminality, that information certainly would have been included in the warrant


                                         16
application and deemed to have been damning.  The mere fact that the outcome

of the surveillance was not the one the police would have preferred does not

render the information immaterial.  

      The omission of this fact was not a failure to provide unnecessary

corroboration; it was a failure to provide known information that goes directly to

the credibility of the CI.  A confidential informant’s credibility is plainly

relevant—even critical—to the probable cause determination, and thus the fact

that surveillance provided no evidence or even suggestion of criminal activity

should have been included in the warrant affidavit.  Just as with the omission of

McColley’s identity, the omission of the unsuccessful surveillance altered the

“totality of the circumstances” under which the information provided by the CI

should have been assessed.  And just as with the omission of McColley’s identity,

the weight that an issuing magistrate would have given to this information is a

question for the finder of fact.  Velardi, 40 F.3d at 574. 

      The dissent’s insistence on the existence of arguable probable cause does

not alter our analysis.  Arguable probable cause, a doctrine imported into this

Circuit’s corrected affidavit jurisprudence in Escalera, 361 F.3d at 744; see also

Opinion of Calabresi, J. at [7‐8], exists if “(a) it was objectively reasonable for the


                                            17
officer to believe that probable cause existed, or (b) officers of reasonable

competence could disagree on whether the probable cause test was met.” 

Escalera, 361 F.3d at 743 (internal quotation marks omitted).  The dissent conflates

the questions of facts regarding the CI’s credibility with that of whether

reasonable officers could disagree as to the existence of probable cause. 

Questions of fact exist in this case with respect to the reliability of the CI’s

information regarding 396 First Street.  Whether reasonable officers would

disagree on whether there was probable cause is equally dependent on the

questions of fact previously identified.  If the CI’s information regarding

McColley’s home was not reliable, then reasonable officers would not disagree as

to the lack of probable cause.  The dissent would have the doctrine of arguable

probable cause swallow the entire rule of qualified immunity as well as the

related limitation on our jurisdiction.  This cannot be.

      The information omitted from the warrant application was indeed

“necessary to the finding of probable cause” because both McColley’s identity

and the lack of criminal activity observed at her home go directly to the “totality

of circumstances” review that underlies the assessment of probable cause based

upon information provided by confidential informants.  The Appellants would


                                           18
have this Court conclude that once information has been provided by a

confidential informant who has proven reliable in the past, a warrant is

necessarily supported by probable cause when based upon information from that

confidential informant.  This view misapprehends the “totality of circumstances”

test—in assessing whether there is probable cause based upon a confidential

informant’s reports, courts must look to all of the circumstances bearing upon the

information’s reliability.  Smith, 9 F.3d at 1012.  

      In this case, McColley’s identity, the fact that the CI did not report that a

woman was present in the apartment,3 and the fact that attempts at independent

corroboration via surveillance showed no sign of criminal activity are all

omissions that bear upon the reliability of the overall information provided. 

While we share the concerns raised in the concurrence with respect to the

particularly intrusive method of entry used in this case, see Opinion of Calabresi,


      3
         Rensselaer and Riley now assert that the CI did indeed report the
presence of a woman at the apartment.  This assertion arose for the first time at
Riley’s deposition, however, the contemporaneous materials—the two voluntary
statements submitted by the CI and the affidavit submitted by Riley to the court
issuing the warrant—include no such claim.  It is notable that such a potentially
critical fact, one that could have supported a claimed link between McColley and
the drug trade, was not proffered until the heat of litigation.  As this Court must
consider the facts in the light most favorable to the plaintiff, we do not credit this
late assertion.

                                           19
J. at [15], issues of fact underlie the weight that the issuing judge would have

given the omitted information regardless of the method of entry employed.  As

such, this case lies outside of the jurisdiction of this Court to perform

interlocutory review of the denial of summary judgment.  The issue of qualified

immunity, including the question of reasonableness as to the type of warrant

sought and used, is not properly before us at this stage of the proceedings.




                                  CONCLUSION

      For all of the reasons discussed above, the appeal is dismissed for a lack of

jurisdiction.




                                          20
 1   Calabresi, Circuit Judge:

 2         Despite the fact that they reach opposite conclusions, my colleagues’

 3   opinions both find strong support in our Court’s case law. This is because our

 4   precedents in this area are as divided as our panel.

 5         Judge Pooler would send this case to a jury, having identified a question of

 6   fact: the weight a neutral magistrate would give to evidence omitted from

 7   Investigator Michael Riley’s warrant affidavit. The existence of such a fact

 8   question strips us of jurisdiction over this interlocutory appeal.

 9         Judge Raggi would instead dismiss Plaintiff Ronita McColley’s Fourth

10   Amendment claim against Riley. She would do so either because an affidavit,

11   even without the omissions, would still have established probable cause for the

12   search of McColley’s home, or, alternatively, because some reasonable people

13   might find that such probable cause would have been established. This would, in

14   turn, suffice to give rise to “arguable probable cause,” which, she asserts, would

15   result in qualified immunity for Riley. This latter scenario, in which some would

16   and others would not find probable cause on the basis of the corrected affidavit,

17   is, of course, precisely what Judge Pooler describes as a factual dispute about the

18   weight of the omitted evidence. But while Judge Pooler concludes that such a




                                               1
 1   dispute strips us of jurisdiction, Judge Raggi sees it as a basis for granting Riley

 2   qualified immunity as a matter of law.

 3         I write separately in part to underscore the divided precedents that give

 4   rise to this dispute. I also write, however, because I believe that the particular

 5   question to be asked in the case before us is not simply whether the warrant

 6   would have been issued, but rather whether the magistrate would have issued

 7   the precise kind of warrant Riley sought and obtained: namely, a “no-knock”

 8   warrant to be executed at any time of the day or night.1 The question we must

 9   ask, in other words, is not just whether the facts known to Riley established

10   probable cause to search for drugs at 396 First Street. The determinative question

11   in the instant case is whether those facts gave rise to a reasonable suspicion that a

12   normal, “knock-and-announce” search of McColley’s home would have been

13   dangerous or futile, see Richards v. Wisconsin, 520 U.S. 385, 394 (1997), and hence

14   that a no-knock intrusion—which allowed police to throw a stun grenade



           1  As I explain in Part II, because of the privacy and property interests
     implicated in no-knock searches, the Supreme Court has held that they are only
     justified when the police “have a reasonable suspicion that knocking and
     announcing their presence, under the particular circumstances, would be
     dangerous or futile, or that it would inhibit the effective investigation of the
     crime by, for example, allowing the destruction of evidence.” Richards v.
     Wisconsin, 520 U.S. 385, 394 (1997).


                                               2
 1   through an apartment window, break down its door, and burst in with automatic

 2   weapons drawn—was justified in an apartment where a woman and child with

 3   no criminal history lived and where no ongoing criminal activity had been

 4   observed.

 5         It may well be the case that, as a matter of law, the no-knock warrant Riley

 6   sought would not have issued had Riley shared all the relevant information that

 7   he knew. I am inclined to think so. But I need not go that far, however, as I

 8   conclude that there is, manifestly, at least a question of fact as to whether such a

 9   warrant would have issued. This is so because there is, at most, conflicting

10   evidence as to whether the officers had information that the suspects were armed.

11   Since a question of fact exists, I join Judge Pooler’s judgment that we lack

12   jurisdiction to hear this qualified immunity appeal. In other words: because the

13   issue of whether a warrant for an unannounced invasion of McColley’s apartment

14   would have issued had Riley provided in his warrant affidavit all the

15   information he had requires the resolution of factual questions, I join Judge

16   Pooler in concluding we do not have jurisdiction, and that this case ought to be

17   returned to the district court for a jury trial.




                                                 3
 1                                             I.

 2         The issue this case presents is whether a police officer should be held liable

 3   for obtaining a warrant based on an affidavit that lacked relevant information

 4   known to the officer.2 All of us agree that, to answer this question, we are to

 5   imagine a corrected affidavit which included the omitted facts and then consider

 6   whether, on the basis of such an affidavit, a magistrate would still have issued

 7   the warrant. Where my colleagues—and previous panels of this Court—part

 8   ways is on the question of whether this can be determined as a matter of law, or

 9   whether the weight a magistrate would have given the omitted information is

10   instead a question of fact which must be decided by a jury. If it is the latter, the

11   factual nature of the dispute would strip us of jurisdiction over this interlocutory

12   appeal.

13         Troublingly, our Court’s precedents provide support for both conclusions.

14 A.
15         More than two decades ago, this Court stated that “[w]hether an item of

16   information is material or not [to a probable cause determination] is, in the

           2  My colleagues dispute whether a general warrant could issue. As
     indicated above, I believe that the more germane question to be whether a no-
     knock warrant—the kind of warrant that was actually issued in this case—was
     justified.


                                               4
 1   context of a motion for summary judgment, a mixed question of law and fact.

 2   The legal component depends on whether the information is relevant to a given

 3   question in light of the controlling substantive law. The factual component

 4   requires an inference as to whether the information would likely be given weight

 5   by a person considering that question.” Golino v. City of New Haven, 950 F.2d 864,

 6   871 (2d Cir. 1991) (citations omitted).3 In Golino, we upheld then-District Court

 7   Judge Cabranes’s decision to send the probable cause determination to a jury.

 8   “The weight that a neutral magistrate would likely have given the [omitted or

 9   misrepresented] information,” we said, “is not a legal question but rather is a

10   question to be resolved by the finder of fact.” Id. at 872.

11         In Velardi v. Walsh, 40 F.3d 569 (2d Cir. 1994), we explained further that

12   applying the corrected affidavit doctrine does not involve “review[ing] a

13   magistrate’s prior determination of probable cause, but rather try[ing] to predict

14   whether a magistrate would have found probable cause if he had been presented

15   with truthful information.” Id. at 574 n.1. Since “the weight that a neutral



           3 Importantly, we have jurisdiction over an interlocutory order denying
     qualified immunity only where the questions to be determined are legal, rather
     than factual. See, e.g., Locurto v. Safir, 264 F.3d 154, 163 (2d Cir. 2001); Johnson v.
     Jones, 515 U.S. 304, 314, 319-20 (1995); accord Rodriguez v. Phillips, 66 F.3d 470, 475
     (2d Cir. 1995).


                                                5
 1   magistrate would likely have given such information is a question for the finder

 2   of fact,” we held that “summary judgment is inappropriate in doubtful cases.” Id.

 3   at 574.4

 4          We have restated this holding recently. See Southerland v. City of New York,

 5   680 F.3d 127, 144 (2d Cir. 2012). As the Southerland Court said, quoting an earlier

 6   opinion by Judge Raggi: “[A] court may grant summary judgment to a defendant

 7   based on qualified immunity only if ‘the evidence, viewed in the light most

 8   favorable to the plaintiffs, discloses no genuine dispute that a magistrate would

 9   have issued the warrant on the basis of the corrected affidavits.’” Southerland, 680
10 F.3d at 144 (quoting Walczyk v. Rio, 496 F.3d 139, 158 (2d Cir. 2007)) (emphasis

11   added).

12 Barb.
13          Alongside these cases, however, runs another line of precedents that treat

14   determinations of probable cause as questions of law, to be made by the court

            4This, of course, left room for cases which were not doubtful. A factual
     dispute might be so lopsided that it could be decided as a matter of law, as
     Velardi recognized. See id. (“[I]f the evidence, viewed in the light most favorable
     to the plaintiffs, discloses no genuine dispute that a magistrate would have issued
     the warrant on the basis of the ‘corrected affidavits,’ then under the ordinary
     standard for summary judgment, a qualified immunity defense must be upheld.”
     (citation omitted)). Judge Raggi—in her first ground for decision—indicates that
     she thinks that this is just such a lopsided case. See Dissenting Op., post at 3-21.


                                              6
 1   rather than a jury. For example, in Cartier v. Lussier, 955 F.2d 841, 845 (2d Cir.

 2   1992), we said that “after the affidavit ha[d] been corrected in a light most

 3   favorable to the plaintiffs, the district court should then have determined

 4   whether as a matter of law it did or did not support probable cause.” Qualified

 5   immunity should be granted at the summary judgment stage, Cartier instructed,

 6   “if the affidavit accompanying the warrant is sufficient, after correcting for

 7   material misstatements or omissions, to support a reasonable officer’s belief that

 8   probable cause existed.”5 Id. (internal quotation marks omitted).

 9         This standard was quoted, and restated, in Escalera v. Lunn, 361 F.3d 737,

10   743-44 (2d Cir. 2004). As Judge Raggi notes, Dissenting Op., post at 2, Escalera

11   held that “summary judgment should be granted to the defendant on the basis of

12   qualified immunity” whenever a corrected affidavit provides “an objective basis




           5 Cartier’s instruction was cited in Smith v. Edwards, 175 F.3d 99 (2d Cir.
     1999) (Sotomayor, J.), which called for courts, in material omission cases, first to
     correct the warrant affidavit and “then determine whether as a matter of law the
     corrected affidavit did or did not support probable cause.” Id. at 105 (quotation
     marks and brackets omitted). Smith is ambiguous, however, as to whether
     probable cause can always be determined as a matter of law once the facts in a
     corrected affidavit are stipulated; the case could instead be read to mean no more
     than that courts should employ the ordinary summary judgment test in regard to
     the corrected affidavit, and ask whether all reasonable factfinders would come
     out the same way on the question of probable cause.


                                               7
 1   to support arguable probable cause.”6 We wrote there—optimistically, I

 2   believe—“Our case law is clear,” that when considering a qualified immunity

 3   claim, “‘a court should put aside allegedly false material, supply any omitted

 4   information, and then determine whether the contents of the ‘corrected affidavit’

 5   would have supported a finding of [arguable] probable cause.” Id. (quoting

 6   Martinez v. City of Schenectady, 115 F.3d 111, 115 (2d Cir. 1997)). Notably, the

 7   bracketed addition—“[arguable]”—was Escalera’s. The case it quoted, Martinez

 8   (like the case Martinez itself quoted, Soares v. Connecticut, 8 F.3d 917, 920 (2d Cir.

 9   1993)), had, instead, instructed courts to “determine whether the contents of the

10   ‘corrected affidavit’ would have supported a finding of probable cause”—not

11   arguable probable cause. Escalera is important, therefore, for having first made

12   “arguable probable cause” part of the corrected affidavits doctrine in our Circuit.

13         Judge Raggi’s opinion for the Court in Walczyk v. Rio followed Escalera in

14   this regard, observing that while probable cause for one of the searches at issue

15   in that case was lacking, due to stale information in the warrant affidavit,



           6 Quoting Golino, Escalera says that “arguable probable cause” exists “‘if
     either (a) it was objectively reasonable for the officer to believe that probable
     cause existed, or (b) officers of reasonable competence could disagree on whether
     the probable cause test was met.’” Escalera, 361 F.3d at 743 (quoting Golino, 950
F.3d at 870).


                                                8
 1   “defendants might still be entitled to claim qualified immunity from liability for

 2   damages if the search was supported by ‘arguable probable cause.’” 496 F.3d at

 3   163. Notably, however, in Walczyk, the Court found that arguable probable cause

 4   might obtain not because of some hypothetical disagreement among reasonable

 5   officers about probable cause, but rather because it was unclear which of the

 6   defendants in that case knew or should have known that the information in their

 7   affidavit was stale. See Walczyk, 496 F.3d at 163.

 8         This understanding of arguable probable cause is an eminently sensible

 9   one. But it is not the understanding used in Escalera, and it is not the

10   understanding Judge Raggi employs in her opinion in the case now before us. In

11   these two instances, unlike in Walczyk, arguable probable cause is not used to

12   shield officers who may have been unaware of whatever evidence negated

13   probable cause. Instead, here, arguable probable cause is made to encompass

14   warrant affidavits which, though unable to establish probable cause, can be

15   excused as “close enough for government work.” This, I take it, is what Judge

16   Raggi means in the instant case when she asserts that, even if probable cause is

17   not established by the corrected affidavit, arguable probable cause still obtains

18   because “officers of reasonable competence could disagree” as to whether the




                                               9
1   probable cause test was met. Dissenting Op., post at 36 (quoting Escalera, 361 F.3d
2   at 743). Or, to put it still more generously for qualified immunity: arguable

3   probable cause obtains whenever it would not have been “plainly incompetent”

4   for an officer to find probable cause on the basis of the corrected affidavit. Id. at

5   23 (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)) .7


          7Then-Judge Sotomayor took issue with this understanding of arguable
    probable cause in her concurring opinion in Walczyk. As she explained:
         Whether reasonably competent officers could disagree about the
         lawfulness of the conduct at issue, however, is not the same question
         the Supreme Court has repeatedly instructed us to consider:
         whether it would be clear to a reasonable officer that his or her
         conduct was unlawful in the situation he or she
         confronted. . . . [O]ur requirement of consensus among all
         reasonable officers departs from Supreme Court dictates and
         unjustifiably raises the bar to liability for violations of constitutional
         rights.

           Asking whether “officers of reasonable competence could disagree”
           shifts this inquiry subtly but significantly. Instead of asking whether
           the defendant’s conduct was beyond the threshold of permissible
           error, as the reasonable officer standard does, this inquiry affords a
           defendant immunity unless a court is confident that a range of
           hypothetical reasonably competent officers could not disagree as to
           whether the defendant’s conduct was lawful. This standard is not
           only more permissive of defendants seeking to justify their conduct;
           it also takes courts outside their traditional domain, asking them to
           speculate as to the range of views that reasonable law enforcement
           officers might hold, rather than engaging in the objective
           reasonableness determination that courts are well-equipped to make.
496 F.3d at 169-70 (Sotomayor, J., concurring) (quotation marks, citations, and
    alterations omitted).


                                              10
 1         By distinguishing this from the other understanding of arguable probable

 2   cause, I do not mean to suggest that the understanding of probable cause that

 3   Judge Raggi employs in the present case lacks precedential support. In fact, it can

 4   be derived from Golino’s two-pronged description of qualified immunity, which

 5   protects officers if “either (a) it was objectively reasonable for the officer to

 6   believe that probable cause existed, or (b) officers of reasonable competence

 7   could disagree on whether the probable cause test was met.” 950 F.2d at 870

 8   (citing Malley, 475 U.S. at 341). Walczyk turned on the “objectively reasonable”

 9   prong; Escalera and this case both implicate the “reasonable disagreement” prong.

10   The latter adds, however, a nimbus of protection around probable cause, which

11   allows officers to make objectively unreasonable probable cause determinations

12   so long as the officers themselves are reasonably competent.

13         To be clear: my objection to Judge Raggi’s understanding of arguable

14   probable cause is not that it lacks precedential support. Rather, the ample

15   support it has cannot be reconciled with the equally extensive precedents cited in

16   Judge Pooler’s opinion. It is to this conflict that I now turn.




                                                11
 1 Cow.
2         If corrected affidavits always established, or failed to establish, probable

 3   cause so clearly that no reasonable judge or juror could find otherwise, our

 4   Court’s precedents would cause no confusion. The confusion arises in the

 5   middle: in cases where some reasonable judges or jurors would, and others

 6   would not, find probable cause on the basis of the corrected affidavit. To put it

 7   another way, confusion arises when reasonable people disagree about the weight

 8   a magistrate would give the corrected affidavit.

 9         Importantly, these two formulations describe the same underlying

10   questions. Disagreements about whether a corrected affidavit establishes

11   probable cause are identical to disputes over how much weight a magistrate

12   would have given to the omitted evidence. Such evidence, after all, is deemed

13   weighty enough to be material only if it would have altered the magistrate’s

14   probable cause determination. But this can only be decided by asking whether

15   probable cause actually remains once the evidence is considered. To call the

16   question of weight a genuine question of fact is merely to say that reasonable

17   people could disagree about whether probable cause would still obtain.




                                              12
 1         And therein lies the problem. On the one hand, some of our cases do say

 2   that determining the weight a magistrate would give omitted evidence is a

 3   question of fact. And that question eludes summary judgment if, but only if,

 4   reasonable factfinders could disagree about the answer—that is, about whether

 5   probable cause would still be found. Yet, if reasonable people disagree about the

 6   existence of probable cause, then arguable probable cause has, by definition, been

 7   established under others of our cases! Since arguable probable cause exists

 8   whenever reasonable people disagree about the existence of actual probable

 9   cause, no case of this sort should ever go to a jury. Either a court will decide

10   probable cause (one way or the other) as a matter of law, or the court will find

11   that probable cause is open to reasonable dispute and will on that basis dismiss

12   the case, again as a matter of law, on qualified immunity grounds. But, to

13   continue around the circle of our cases, this, of course, conflicts with the clear

14   holding of Velardi that “doubtful cases” must be sent to a jury. 40 F.3d at 574.

15         Judge Raggi is well aware of Velardi’s holding; she refers to it, in fact, both

16   in Walczyk, see 496 F.3d at 158, and her opinion here, Dissenting Op., post at 6

17   (“To the extent Velardi observed that the weight a judicial officer would give

18   omitted information is a question of fact, disputes as to that question might




                                               13
 1   require a jury trial in ‘doubtful cases’ of probable cause . . . .”).8 She does not

 2   explain, however, how “doubtful cases of probable cause” can ever be anything

 3   other than “cases of arguable probable cause.” It would follow that in such

 4   circumstances, unless defendants somehow fail to raise a qualified immunity

 5   defense, a jury trial would never be required.

 6         By identifying, as I believe I have, this conflict in our cases, I do not mean

 7   to suggest that one side, rather than the other, is the “correct” one. It is only to

 8   say that we are dealing with two confusing, and at times confused, lines of cases.

 9   Our Court would do well to provide clarity in this area. But the task is not an

10   easy one, and, in any event, this case does not require us—and thus does not

11   allow us—to undertake it. We need not resolve the tension I have described

12   because the only question this case requires us to confront—whether the

13   particular warrant that was granted still would have issued had the affidavit




           8 In the preceding sentence, Judge Raggi states, citing Walczyk, 496 F.3d at
     157, that “the existence of probable cause is generally a matter of law for the court.”
     Dissenting Op., post at 6 (citing Walczyk, 496 F.3d at 157) (emphasis added).
     “Generally” here would seem to suggest that sometimes, at least—presumably in
     those “doubtful cases” mentioned in the next sentence—a jury might be needed.
     But what Judge Raggi does not acknowledge, even as she cites Velardi, is that her
     notion of arguable probable cause swallows all such doubtful cases, ensuring
     that Velardi’s promise—sometimes—of a jury trial will in fact never be realized.


                                                14
 1   been more complete—can be easily answered, I believe, under either line of our

 2   case law.

 3                                            II.

 4         Although my colleagues disagree about whether the information Riley

 5   omitted from his affidavit might have changed a magistrate’s mind about the

 6   existence of probable cause to search McColley’s apartment for drugs, the

 7   question in this case, and hence in their dispute, is whether Riley violated

 8   McColley’s Fourth Amendment right to be free from unreasonable searches and

 9   seizures. Significantly, our Court has said that “[t]he method of an officer’s entry

10   into a dwelling is among the factors to be considered in assessing the

11   reasonableness of a search under the Fourth Amendment.” United States v. Tisdale,

12   195 F.3d 70, 72 (2d Cir. 1999) (per curiam) (emphasis added).

13         Here, the method of entry was more akin to a military invasion than the

14   knocking and entering envisioned, and generally required, by our law. See Wilson

15   v. Arkansas, 514 U.S. 927, 931-32 (1995). As Judge Pooler describes in her opinion,

16   members of Troy’s Emergency Response Team, at six o’clock one morning,

17   shattered the window of McColley’s living room and threw a flash-bang grenade

18   inside before breaking down the door and storming in, brandishing automatic




                                              15
 1   weapons. Because McColley was given no warning before their entry, she was

 2   wearing only a t-shirt and underwear when the officers burst in. Thus attired,

 3   she was handcuffed and forced to lie face-down on her bed while an officer

 4   guarded her, weapon drawn, and a dog searched her room. By the time the

 5   police had left—having discovered only an electric bill and McColley’s college

 6   course schedule—McColley’s furniture had been overturned, her rug and wall

 7   bore burn marks, her bookshelf, window, and doors had been broken, and her

 8   toiletries and clothes, along with her daughter’s, had been strewn across the floor.

 9         The trauma caused by a search of this sort was well described by a

10   unanimous Supreme Court in Richards v. Wisconsin:

11         While it is true that a no-knock entry is less intrusive than, for
12         example, a warrantless search, the individual interests implicated by
13         an unannounced, forcible entry should not be unduly minimized. . . .
14         [T]he common law recognized that individuals should be provided
15         the opportunity to comply with the law and to avoid the destruction
16         of property occasioned by a forcible entry. These interests are not
17         inconsequential. Additionally, when police enter a residence
18         without announcing their presence, the residents are not given any
19         opportunity to prepare themselves for such an entry. . . . The brief
20         interlude between announcement and entry with a warrant may be
21         the opportunity that an individual has to pull on clothes or get out
22         of bed.
23
24 520 U.S. at 393 n.5 (citations omitted).




                                                16
 1         Because no-knock searches impinge so seriously upon both privacy and

 2   property interests, they are justified only if police “have a reasonable suspicion

 3   that knocking and announcing their presence, under the particular circumstances,

 4   would be dangerous or futile, or that it would inhibit the effective investigation

 5   of the crime by, for example, allowing the destruction of evidence.”9 Id. at 394;

 6   Tisdale, 195 F.3d at 72. In Richards, the Supreme Court specifically disallowed

 7   blanket exceptions to the common law knock-and-announce requirement; in

 8   particular, the Court struck down the Wisconsin Supreme Court’s rule “that

 9   police officers are never required to knock and announce their presence when

10   executing a search warrant in a felony drug investigation.” Id. at 387-88

11   (emphasis in original).

12         In his application to search McColley’s apartment, Riley requested a

13   warrant that could be “executed at any time of the day or night” and that

14   authorized officers “to enter the premises to be searched without giving notice of

15   his [sic] authority and purpose.” J.A. 188. These requests were based on (what

16   Riley described as) his reasonable cause to believe (1) that “[t]he property sought

           9 We note that, as Judge Raggi states in her dissent, the police need only
     reasonable suspicion, and not probable cause, that knocking and announcing
     would be dangerous or futile. As we will demonstrate below, there exists an
     issue of fact that must be resolved before even this standard is met.


                                              17
 1   may be easily and quickly destroyed or disposed of” and (2) that giving notice

 2   “may endanger the life or safety of the executing Police Officers.” Id. According

 3   to Riley’s affidavit, these beliefs were based on “the physical properties of [the]

 4   contraband”; the “common practice of persons who are involved in the illicit use

 5   and trafficking of controlled substances to attempt to remove, destroy or dispose

 6   of said controlled substances if notice . . . is given”; and Riley’s personal

 7   experience that giving notice allows suspects “time to prepare themselves,”

 8   thereby endangering officers’ safety. Id.

 9         In addition to this boilerplate, Riley included in his application that 396

10   First Street was under the custody and control of “Stink,” a drug dealer and

11   “soldier” for another dealer, “Chuck.” “Stink” was also said to sell marijuana

12   and crack cocaine out of 396 First Street. Although Riley described the residents

13   of the other apartments for which he obtained a search warrant, he failed to tell

14   the magistrate that McColley and her then four-year-old daughter lived at 396

15   First Street. And although Riley described the female resident of another targeted

16   apartment as someone who “deals approximately one hundred grams of

17   marijuana a week,” J.A. 177, he did not tell the magistrate that the known residents

18   of 396 First Street had no criminal history. Riley, finally, failed to tell the




                                                 18
 1   magistrate that police surveillance had failed to observe any criminal activity at

 2   all during surveillance of McColley’s apartment carried out over the course of

 3   three days.

 4         Each of these omissions is legally relevant, and highly so, to the decision of

 5   whether to issue a no-knock warrant. Given that the apartment to be searched was

 6   home to a woman and child with no criminal record and, moreover, did not

 7   appear to be a hub of ongoing criminal activity, it would certainly seem possible

 8   for the search to have been “conducted at a time when the only individuals

 9   present in a residence ha[d] no connection with the drug activity and thus

10   [would] be unlikely to threaten officers or destroy evidence.” Richards, 520 U.S. at

11   393. Riley’s justification for the inactivity at McColley’s apartment—his stated

12   belief that it was a “stash house,” J.A. 312—itself weighed against the no-knock

13   warrant, since large quantities of stashed narcotics would be difficult to dispose

14   of quickly. See id. (“The police could know that the drugs being searched for

15   were of a type or in a location that made them impossible to destroy quickly.”).

16   As the Richards Court said of such situations, “the asserted governmental

17   interests in preserving evidence and maintaining safety may not outweigh the

18   individual privacy interests intruded upon by a no-knock entry.” Id.




                                             19
 1         Judge Raggi’s argument, in her dissent, that the “readily disposable form”

 2   of the drugs “in zip-loc baggies,” Dissenting Op., post at 28, justified the no-

 3   knock warrant therefore not only goes a long way toward creating the kind of

 4   blanket justification for no-knock searches in narcotics investigations that the

 5   Supreme Court specifically disapproved of in Richards—for when are drugs, by

 6   their nature compact in size, not in small packages?—but it also ignores the

 7   record evidence that it was in this case quite unlikely that all of the drugs could

 8   have been disposed of had a knock-and-announce warrant been issued. That

 9   evidence includes the very fact that 396 First Street was allegedly a “stash” house

10   (which Officer Riley defined generally as a location where the traffickers “would

11   keep money, drugs, and weapons,” J.A. 312); that the CI’s recollection was that 7

12   grams of cocaine were being cut with a playing card in open view on an ironing

13   board at 396 First Street; that 100 grams or more of marijuana were allegedly

14   being sold each week from at least one of the residences; and that every time the

15   CI had visited the apartments, “Stink” had made crack cocaine sales. Evidence

16   like this shows that narcotics were out in the open, and that enough drugs were

17   present (given the fact that they were “stash[ed]” there, J.A. 312) to make it most




                                               20
 1   unlikely that the time it takes to knock and announce would be so harmful to the

 2   finding of drugs as to justify an unannounced military-style invasion.

 3         In light of the facts known to Riley when he submitted his warrant

 4   affidavit, it therefore appears possible, as a matter of law, that the governmental

 5   interests Riley asserted here did not outweigh the privacy and property interests

 6   his no-knock entry infringed. If police were able to invade the quiet home of a

 7   law-abiding woman and her child without knocking and identifying themselves,

 8   simply because they believed that the home contained drugs, then it is unclear

 9   when the police could ever not enter unannounced, at least when drugs were

10   being investigated. Yet we know from Richards that blanket exceptions to the

11   knock-and-announce requirement are unconstitutional, even in regard to drug

12   searches. To search without first knocking, the government must reasonably

13   suspect that something more than drugs awaits inside. A woman with no known

14   criminal ties and her small child hardly strike me as that “something more.”

15                                           III.

16         Thus far, I have argued that each potential argument supporting a “no-

17   knock warrant” was lacking, because there was no convincing record evidence

18   that the drugs, sold daily and warehoused in the residence, were easily




                                              21
 1   disposable and because there would be no reason to believe that a mother and a

 2   child with no criminal record posed a danger justifying a “no-knock” warrant.

 3   However, one remaining argument requires special consideration.

 4         Judge Raggi asserts that a corrected affidavit would support a reasonable

 5   suspicion of danger—and therefore justify a no-knock warrant—based on the

 6   officers’ belief that Sport, Stink, and Chuck might have been present and armed at

 7   396 First Street. See Dissenting Op., post at 31-33. Judge Raggi admits that the

 8   original affidavit only included as justification for a no-knock warrant Riley’s

 9   general knowledge that drug dealers often possess firearms—precisely the kind

10   of general knowledge that, the Supreme Court has told us, cannot support a no-

11   knock warrant. See Richards, 520 U.S. at 387-88. She then, however, expands the

12   universe to be considered and, based on other record evidence, concludes that a

13   corrected affidavit would indicate, from the CI’s communications, “case-specific”

14   knowledge that “Sport, Stink, and Chuck all had access to and possession of

15   firearms.” Dissenting Op., post at 31-32. 10 On this basis, Judge Raggi determines


           10    I do not here dispute Judge Raggi’s trek into the record. It is worth
     noting that in Walczyk, Judge Raggi and the panel were comfortable deciding the
     issue of probable cause as a matter of law because they could do so on the face of the
     affidavits. See 496 F.3d at 157 (“In this case, there can be no dispute as to what
     facts the defendants relied on to establish probable cause for the challenged
     arrest and searches; they are memorialized in warrant affidavits. Thus, whether

                                               22
 1   that the more specific requirement that the Supreme Court has held was needed

 2   to justify a no-knock intrusion would be present in a corrected affidavit. Judge

 3   Raggi rightly does not contend that the officers gleaned this information from the

 4   written “voluntary statement” of the CI, but instead from an “operational plan”

 5   drafted by Riley, in which he makes passing reference to the notion that the

 6   traffickers had access to firearms. See id. at 33.

 7         Significantly, however, in testimony Riley makes no such assertion that he

 8   believed there would be armed persons at 396 First Street. When asked in his

 9   deposition whether there was anything that made him think in particular that

10   there would be weapons in this apartment, Riley responded, “Nothing specific.”

11   J.A. 411. He then went on to explain—as he had in the operational plan—that the

12   confidential informant knew some of the persons involved in the drug trade here

13   to possess firearms. Id.




     the affidavits, on their face, demonstrate probable cause, is a question of law.”).
     Here, the affidavit does not include information about the traffickers being
     armed, on its face or otherwise, and Judge Raggi’s foray into the record in a quest
     to decide the issue as a matter of law seems to stretch beyond the bounds of
     Walczyk. Indeed, here it is both the case that the fact cannot be gleaned from the
     affidavit and that the fact is disputed by the officers themselves, as I explore
     below, which makes deciding it as a matter of law all the more troubling . . . to
     put it mildly.


                                                23
 1         But the record then becomes more complicated: for even this statement by

 2   Riley is contradicted. During Officer Rosney’s deposition, he said that the officers

 3   had no “specific information from the [confidential] informant that [the persons

 4   within the residences] were armed.” J.A. 259. He attributed the officers’ belief

 5   that Sport, Stink, and Chuck may have been armed to the fact that 396 First Street

 6   was a “stash house,” which made the officers therefore think that the persons

 7   within it “would be armed and dangerous” (i.e., based on the kind of generic

 8   data held to be insufficient by the Supreme Court!). J.A. 140.

 9         The record evidence is therefore mixed on the key—and for me,

10   fundamental—question of whether or not the officers had a general or specific

11   belief that Sport, Stink, and Chuck had firearms, and therefore whether knocking

12   and announcing would have been dangerous. This is a constitutionally-

13   determinative issue, precisely because, as the Court explained in Richards, a

14   general belief that drug traffickers are armed because drug traffickers typically

15   are armed cannot support a no-knock warrant. See 520 U.S. at 394. Just what the

16   officers knew therefore becomes a critical question of fact. Whether they had, as

17   Rosney says, only a general belief that the persons would be armed simply

18   because they were involved in narcotics trade or whether they had, as Riley says,




                                              24
 1   a particularized belief based on the confidential informant’s statements or other

 2   evidence, is crucial and cannot be concluded as a matter of law based on the record

 3   before us.

 4         I therefore think there is a critical issue of material fact for the jury and that

 5   we must return the case to the district court on that ground. That said, I want to

 6   make clear that it may well be the case, even apart from the factual dispute, that

 7   the officers would have had no reason to think that these drug traffickers—even

 8   if they had access to firearms—would be at McColley’s residence armed in the

 9   wee hours of the morning. There may have been, in short, no particular—or, to

10   use Riley’s word, “specific”—reason to suspect that knocking and announcing at

11   the home of a mother without a criminal record in the early morning hours,

12   when it would be likely that “the only individuals present in [the] residence have

13   no connection with the drug activity,” Richards, 520 U.S. at 393, would have been

14   dangerous. In light of this and the other circumstances suggesting that a military-

15   like invasion into a the home of a mother without a criminal record was

16   unjustified, one could reasonably be disposed to conclude as a matter of law,

17   regardless of how the factual dispute about firearms is resolved, that a

18   magistrate would not have properly issued a “no-knock” warrant for the search




                                               25
 1   of McColley’s apartment, and on that basis one might be well inclined to affirm

 2   the district court’s denial of Riley’s motion for summary judgment.

 3         But we need not, and hence should not, go that far. In light of the fact that

 4   there is conflicting evidence on whether the officers had a particularized belief—

 5   as against only the generalized conjecture that drug traffickers typically have

 6   firearms—that Sport, Stink, and Chuck were armed, there is indisputably a

 7   question of fact on an important issue. And that question precludes summary

 8   judgment and deprives us of jurisdiction over this interlocutory appeal.

 9         This conclusion, moreover, seems to me to be required even under Judge

10   Raggi’s more capacious standard of “arguable reasonable suspicion.” See Escalera,

11 361 F.3d at 743. That is, the question of fact as to whether the officers had a

12   particularized belief that the drug traffickers were likely to be armed bears

13   directly upon whether the officers could have held an “objectively reasonable”

14   belief they would be in danger if they knocked and announced at 396 First Street.

15   See id.; see also Holeman v. City of New London, 425 F.3d 184, 191 (2d Cir. 2005). We

16   cannot here decide what, under the Supreme Court’s standard, the officers

17   reasonably suspected until we resolve the essentially and unavoidably factual

18   conflict reflected in their inconsistent statements as to whether or not they




                                               26
 1   thought the drug traffickers had firearms and would be armed. Because there is a

 2   “dispute as to what facts [the officers] relied on,” Walcyk, 496 F.3d at 157, we

 3   cannot conclude “as a matter of law, that [a] corrected affidavit would have been

 4   sufficient,” Smith, 175 F.3d at 105-106 n.5, to support a no-knock warrant. And

 5   this is so regardless of whether one follows Judge Raggi’s or Judge Pooler’s line

 6   of cases as to “arguable” probable cause; indeed, it must be resolved before we

 7   can find that reasonable suspicion existed.

 8         This disputed and material question of fact is enough for me to conclude

 9   that summary judgment was inappropriate under either line of this Circuit’s cases

10   and, therefore, to join Judge Pooler’s holding that we have no jurisdiction over

11   the issue of qualified immunity at this time, and that this case must return to the

12   district court for further proceedings, and possibly proceed to trial.




                                              27
12-2220-cv
McColley v. County of Rensselaer


REENA RAGGI, Circuit Judge, dissenting:

          My  colleagues  Judges  Pooler  and  Calabresi  conclude,  albeit  for  different

reasons, that we lack jurisdiction over this interlocutory appeal from a denial of

qualified immunity.  Judge Pooler thinks that certain omissions from defendant 

Michael Riley’s affidavit in support of a search warrant for premises inhabited by

plaintiff Ronita McColley raise questions of fact as to probable cause to search at all. 

Judge Calabresi thinks the omissions undermine authorization to conduct the search

on a “no knock” basis.  I respectfully disagree with both conclusions.  

          Whatever weight a judicial officer might give the omitted facts here at issue,

it would not be enough to give rise to a “genuine dispute that a magistrate would

have  issued  the  warrant.”    Velardi  v.  Walsh,  40  F.3d  569,  574  (2d  Cir.  1994)

(emphasis omitted) (concluding that affiant entitled to qualified immunity because

factual  errors,  even  if  deliberate,  could  not  possibly  have  affected  magistrate’s

decision to issue warrant).  This is because an affidavit that includes the omitted

information demonstrates probable cause to search as a matter of law.  See Smith v.

Edwards,  175  F.3d  99,  105  (2d  Cir.  1999)  (Sotomayor,  J.)  (instructing  that  “[i]f



                                              1
probable  cause  remains”  after  warrant  is  corrected,  plaintiff  has  suffered  no

violation of Fourth Amendment rights (internal quotation marks omitted)).  The

same conclusion obtains with respect to no‐knock execution of the warrant, which

required a showing only of reasonable suspicion—not probable cause—that law

enforcement  officers  would  be  endangered  or  evidence  would  be  destroyed  if

officers announced their presence before entering the target premises. 

      Even  if  there  were  any  doubt  as  to  actual  probable  cause  or  reasonable

suspicion  in  this  case—which  I  submit  there  is  not—the  determinative  issue  for

purposes of qualified immunity is not what weight the issuing judge would assign

to  omitted  facts  in  reviewing  a  corrected  affidavit,  but  whether  an  officer  in

defendant’s  position  could  have  held  an  objectively  reasonable—even  if

mistaken—belief that the corrected affidavit demonstrated the necessary probable

cause and reasonable suspicion.  This is evident from Escalera v. Lunn, 361 F.3d 737

(2d Cir. 2004), which held that if a corrected affidavit provides “an objective basis

to support arguable probable cause, remaining factual disputes are not material to

the issue of qualified immunity and summary judgment should be granted to the

defendant on the basis of qualified immunity.”  Id. at 744.  As Escalera explained, 



                                            2
“[o]nly if the corrected affidavit would not support a reasonable officer’s belief that

probable cause existed would the identified factual disputes be material” so as to

warrant denial of qualified immunity.  Id. (internal quotation marks omitted); see

also Messerschmidt v. Millender, 132 S. Ct. 1235, 1244 (2012) (stating that qualified

immunity provides officials with “breathing room to make reasonable but mistaken

judgments” (internal quotation marks omitted)); Malley v. Briggs, 475 U.S. 335, 341

(1986) (stating that qualified immunity is available where “officers of reasonable

competence could disagree” on the legality of the action at issue in its particular

factual context). 

       Upon review of a corrected affidavit, I identify no material question of fact as

to the existence of probable cause to search or reasonable suspicion to do so on a

no‐knock basis, much less any dispute as to the existence of arguable probable cause

or reasonable suspicion.  Accordingly, I would exercise jurisdiction and order that

judgment  be  entered  in  favor  of  Riley  on  grounds  of  qualified  immunity.    See

Escalera  v.  Lunn,  361  F.3d  at  743  (stating  that  we  have  jurisdiction  to  award

summary  judgment  where  no  material  factual  dispute  exists  as  to  qualified

immunity);  Tierney  v.  Davidson,  133  F.3d  189,  194–95  (2d  Cir.  1998)  (same).    I

therefore respectfully dissent.


                                            3
       A.     The Corrected Affidavit
   
       To explain my disagreement, I start by discussing the warrant at issue, the

complained‐of omissions from the supporting affidavit, the “corrected affidavit”

standard of review, and the contents of a corrected affidavit in this case.  

       On  June  27,  2008,  a  Troy  city  court  judge  issued  search  warrants  for  four

premises  reportedly  used  for  drug  trafficking:    (1)  520  Second  Avenue,  Apt.  5;

(2)  Building  5  Griswold  Heights,  Apartment  17;  (3)  17  101st  Street,  1st  floor

apartment; and (4) 396 First Street, 1st floor apartment.  In support of warrants to

search  the  last  three  locations,  defendant  Riley,  a  criminal  investigator  with  the

Rensselaer County District Attorney’s Office, swore to a common affidavit based

largely on information recently obtained from a confidential informant (“CI”).

       In challenging the search of the First Street apartment where she resided with

her daughter, plaintiff McColley contends that Riley misled the issuing judge by

omitting certain facts from his supporting affidavit, notably, that (1) McColley, a

person  with  no  criminal  history,  was  the  record  resident  of  the  First  Street

apartment; and (2) periodic street surveillance starting on June 25, 2008, failed to

reveal any evidence of drug activity at the premises.  See Pooler Op., ante at 13.  For



                                             4
McColley to demonstrate that these omissions made the warrant‐authorized search

of her home unreasonable under the Fourth Amendment, she must show not only

that Riley “knowingly and intentionally” omitted the specified information from his

warrant affidavit, but also that the omitted facts were “necessary to the finding of

probable cause” to search and to the finding of reasonable suspicion to do so on a

no‐knock basis.  Franks v. Delaware, 438 U.S. 154, 155–56 (1978);  see Escalera v.

Lunn, 361 F.3d at 743.

       To make the latter assessment, we look to a hypothetical “corrected affidavit,”

produced  by  adding  to  the  original  warrant  affidavit  the  omitted  information

highlighted by McColley as well as any other pertinent omitted information.  See

Escalera  v.  Lunn,  361  F.3d  at  744  (“In  performing  this  correcting  process,  we

examine  all  of  the  information  the  officers  possessed  when  they  applied  for  the

arrest warrant.”).  We must then determine whether the corrected affidavit does or

does not demonstrate the necessary probable cause and reasonable suspicion.  See

Smith v. Edwards, 175 F.3d at 105.  

       This is a de novo inquiry, not limited to the deferential “substantial basis”

review we conduct when a plaintiff challenges a search incident to a warrant on the



                                            5
grounds that it was supported by an insufficient, but not deliberately misleading,

affidavit.  Velardi v. Walsh, 40 F.3d at 574 n.1 (internal quotation marks omitted). 

Where there is no dispute as to what facts a judicial officer relied on—or in the case

of  a  corrected  affidavit,  should  have  relied  on—in  making  a  probable  cause  or

reasonable suspicion determination, the existence of probable cause and reasonable

suspicion is generally a matter of law for the court.  See Walczyk v. Rio, 496 F.3d 139,

157 (2d Cir. 2007).  To the extent Velardi observed that the weight a judicial officer

would give omitted information is a question of fact, disputes as to that question

might  require  a  jury  trial  in  “doubtful  cases”  of  probable  cause  or  reasonable

suspicion; but, as Justice (then Judge) Sotomayor explained in Smith v. Edwards,

that conclusion does not obtain “where a court is able to determine, as a matter of

law, that the corrected affidavit would have been sufficient to support a finding of

probable cause” or reasonable suspicion.  175 F.3d at 105–06 n.5 (noting that in both

Velardi  and  Smith,  court  was  able  to  decide,  as  a  matter  of  law,  that  corrected

affidavit stated probable cause).  Thus, if probable cause and reasonable suspicion

remain after a warrant is corrected to add omitted information, “no constitutional

violation of plaintiff’s Fourth Amendment rights has occurred.”  Id. at 105 (internal



                                             6
quotation marks omitted); see United States v. Rajaratnam, 719 F.3d 139, 147 (2d Cir.

2013); see generally Singer v. Fulton Cnty. Sheriff, 63 F.3d 110, 118 (2d Cir. 1995)

(“There can be no federal civil rights claim for false arrest where the arresting officer

had probable cause.”).  Indeed, where a corrected warrant demonstrates probable

cause or reasonable suspicion as a matter of law, “any disputed factual issues cannot

be  deemed  ‘material,’  and  summary  judgment  is  warranted”  for  the  defendant. 

Smith v. Edwards, 175 F.3d at 105.1  


       1
         Judge Calabresi is mistaken in suggesting that our precedent is ambiguous
as to whether probable cause can be decided as a matter of law based on a corrected
affidavit.  See Calabresi Op., ante at 4–14.  Certainly Golino v. City of New Haven,
950  F.2d  864  (2d  Cir.  1991),  which  he  cites,  does  not  signal  ambiguity.    There,
omitted facts contradicted virtually every fact reported to establish probable cause. 
See id. at 867 (contrasting, for example, (1) reported incriminating statements of
murder target’s ex‐wife with her unreported inconsistent, and even contradictory,
statements;  (2)  reported  informant  statement  linking  target  and  victim  with
informant’s unreported testimonial denial of statement; and (3) reported general
description of killer with unreported eyewitnesses’ detailed descriptions not fitting
target, as well as noting complete failure to disclose that killer’s blood type was
known  and  had  not  yet  been  compared  to  target’s  (which  comparison  would
subsequently exculpate target)).  In such circumstances, where a corrected affidavit
presents conflicts of fact determinative of probable cause, a reviewing court could
not  decide  probable  cause  as  a  matter  of  law  without  knowing  how  the  issuing
magistrate might have resolved those conflicts—itself a question of fact.  See id. at
872.    Indeed,  unless  a  magistrate  could  reasonably  discount  the
contradictions—which  is  hardly  evident  from  the  corrected  affidavit  in
Golino—probable cause would be defeated as a matter of law.  Thus, the corrected
affidavit,  viewed  most  favorably  to  the  plaintiff,  could  not  admit  a  finding  of

                                             7
       A corrected affidavit would here disclose the following facts:2

       (1) The CI providing information referenced in the affidavit was a person

known to law enforcement officials.

       (2) The CI had a track record for reliability, having provided information on

previous occasions leading to four controlled purchases of drugs and supporting

two search warrants that resulted in the seizure of drugs and contraband.

       (3)  The  CI  had  recently  provided  authorities  with  eyewitness  information

about illegal drug dealing by persons known to him as “Stink” and “Sport,” both of




probable cause or even arguable probable cause.  See Golino v. City of New Haven,
761 F. Supp. 962, 971–72 (D. Conn. 1991) (Cabranes, D.J.) (concluding that court
could  not  decide  as  a  matter  of  law  whether  “it  was  objectively  reasonable  for
[officers] to believe that they were acting in a fashion that did not violate [Golino’s]
established federally protected right[s]” (internal quotation marks omitted)).
       By contrast, here, the omitted facts do not contradict, but only supplement,
reported  facts.    Moreover,  for  reasons  discussed  further  in  this  opinion,  those
supplemental facts, even when viewed favorably to McColley, cannot bear a weight
sufficient to defeat the probable cause otherwise established, much less arguable
probable  cause.    Thus,  our  precedent  makes  clear  that  both  probable  cause  and
arguable probable cause can be decided favorably to Riley as a matter of law based
on the corrected affidavit.  See United States v. Rajaratnam, 719 F.3d at 149–50 &
n.11, 157 & n.21; Walczyk v. Rio, 496 F.3d at 157; Escalera v. Lunn, 361 F.3d at 744;
Smith v. Edwards, 175 F.3d at 105; Velardi v. Walsh, 40 F.3d at 574.  
       2
       Regular type is used to detail facts reported in the original affidavit; italics are
used to detail facts known but omitted from that affidavit.

                                            8
whom worked for “Chuck.”  The CI described Stink, whom the CI had known since

childhood, as a medium‐skinned black male with visible eczema, 22 years of age,

weighing 190–200 pounds.  He described Sport as a dark‐skinned black male in his

twenties, with short black wavy hair, weighing 155 pounds, and 5‘8“ tall.  The CI

provided a cell phone number for Sport.  

      (4) On June 23, 2008, under the supervision of law enforcement authorities, the

CI made a controlled purchase of crack cocaine from Sport at 520 Second Avenue,

Apartment 5, a location that the CI described as Sport’s residence.

      (5) The CI subsequently reported to authorities that approximately one hour

after this Second Avenue buy, Sport brought the CI to the first floor apartment at 396

First Street to show the CI where he got his drugs.

      (6)  The  CI  stated  that  Stink  has  custody  and  control  over  the  First  Street

apartment, as well as over the first floor apartment at 17 101st Street and Apartment

5 at 520 Second Avenue, using all three locations to sell crack cocaine and marijuana.

      (7) The affiant knew from training and experience that drug dealers often keep

their drugs at and operate out of several locations in order to prevent loss from

police seizures or home invasions by competing drug dealers.



                                             9
       (8) The CI described 396 First Street as an unpainted brick edifice with yellow

exterior  doors,  five  buildings  south  of  “Nature’s  Pub.”    He  also  identified  the

building from a photograph, which was then attached to the warrant affidavit.

       (9) An electronic records check revealed the registered resident of the First Street

apartment to be Ronita McColley, a person with no criminal record who lived at the premises

with her daughter.

       (10) The CI reported that when he entered the First Street apartment with

Sport, the CI saw Stink using a King of Hearts playing card to scrape approximately

7 grams of powder cocaine from a scale.  Stink then placed this cocaine into a baggie. 

Meanwhile, an unknown black male in the apartment gave Sport a sandwich‐sized

baggie filled with smaller black zip‐loc baggies of crack cocaine.  The CI reported

that these zip‐loc baggies were similar in appearance to those involved in the CI’s

recent purchases of crack cocaine from Sport at 520 Second Avenue.

       (11) The CI advised that on approximately 20 to 30 occasions over the last six

months, and as recently as the past week, he had been present in Apartment 17 of

Building 5 Griswold Heights and, on each occasion, had seen Stink deal drugs from

that location.



                                            10
       (12)  The  CI  reported  that  the  registered  tenant  of  the  Griswold  Heights

apartment  was  Tanisha  Bruce,  who  lived  at  the  location  with  her  two  children,

mother,  and  sister.    The  CI  stated  that  Bruce  dealt  approximately  100  grams  of

marijuana  per  week  supplied  to  her  by  Stink.    He  further  stated  that  Stink

occasionally stayed at the Griswold Heights Apartment and had custody and control

over drug activity at that site.

       (13) The CI stated that Stink regularly resided with his girlfriend in the first

floor  apartment  at  17  101st  Street.    The  CI  reported  having  been  inside  that

apartment  on  two  occasions  within  the  past  two  weeks  when  Stink  sold  crack

cocaine there.

       (14) Between June 25 and June 27, 2008, law enforcement  authorities conducted

periodic street surveillance of the outside of each of the premises for which search warrants

were sought.  That surveillance revealed no evidence of criminal activity.

       (15) The affiant knew from personal experience that, by giving prior notice of

execution  of  a  warrant,  suspects  will  have  time  to  prepare  themselves  against

officers’ forced entry, which may endanger the lives and safety of the officers and

persons inside the residence.



                                             11
       (16) The affiant knew from training and experience that drug dealers often

possess firearms and other weapons to safeguard their illegal activities.

       (17)  The CI had reported that Stink, Sport, and Chuck all had access to and possessed

firearms. 

       (18) The affiant also knew from personal experience that it is common practice

for drug dealers to attempt to destroy or dispose of drugs upon notice of execution

of a search warrant. 

       B.     Probable Cause To Search

              1.     The  Corrected  Affidavit  Demonstrates  Probable  Cause  as  a
                     Matter of Law

       In  considering  whether  such  a  corrected  affidavit  demonstrates  probable

cause to search as a matter of law—thereby precluding any genuine dispute as to

whether  a  judge  would  have  issued  a  search  warrant  for  the  First  Street

apartment—it is useful to recall the standard for probable cause.  Probable cause to

search exists where circumstances indicate a “fair probability that contraband or

evidence of a crime will be found in a particular place.”  Illinois v. Gates, 462 U.S.

213, 238 (1983); see Stansbury v. Wertman, 721 F.3d 84, 89 (2d Cir. 2013) (stating that

“court examines each piece of evidence and considers its probative value, and then


                                             12
looks to the totality of the circumstances to evaluate whether there was probable

cause” (alteration and internal quotation marks omitted)).  This “fluid” standard

does not demand “hard certainties” but only facts sufficient to establish the sort of

“fair probability” on which “reasonable and prudent men, not legal technicians,

act.”  Illinois v. Gates, 462 U.S. at 231–32, 238; see Florida v. Harris, 133 S. Ct. 1050,

1055 (2013) (observing that probable cause is “practical,” “common‐sensical,” “all‐

things‐considered” standard).3   

       Here, there can be no question as to the “fair probability” that evidence of

drug  dealing  would  be  found  in  the  First  Street  apartment.    The  corrected

affidavit—like the original one—reported current drug dealing at that location, as



       3
         Probable cause is not backward looking.  Thus, the results of a search are
immaterial to a determination of whether the search was supported by probable
cause.  See United States v. Ramirez, 523 U.S. 65, 71 n.2 (1998) (“In determining the
lawfulness of entry and the existence of probable cause we may concern ourselves
only  with  what  the  officers  had  reason  to  believe  at  the  time  of  their  entry.”
(emphasis in original; alteration and  internal quotation marks omitted)); United
States v. Di Re, 332 U.S. 581, 595 (1948) (“[A] search is not to be made legal by what
it turns up.  In law it is good or bad when it starts and does not change character
from  its  success.”  (footnote  omitted)).    Just  as  the  discovery  of  incriminating
evidence  in  the  course  of  a  search  cannot  establish  probable  cause  where  none
existed,  the  failure  to  discover  such  evidence  cannot  undermine  a  satisfactory
showing of probable cause.  Thus, the failure to find drugs at any of the premises
searched in this case is immaterial to our assessment of probable cause. 

                                            13
well  as  at  other  sites  associated  with  the  same  group  of  dealers.    Because  the

information  came  from  a  CI,  the  “core  question  in  assessing  probable  cause”  to

search these premises was whether the information supplied by the informant was

sufficiently  “reliable.”    United  States  v.  Wagner,  989  F.2d  69,  72  (2d  Cir.  1993). 

Informant  reliability  is  properly  evaluated  by  reference  to  the  totality  of  the

circumstances.    See  Illinois  v.  Gates,  462  U.S.  at  232–33.    While  Judge  Pooler’s

opinion repeatedly references this standard, it in fact fails to apply it, discussing

only  how  the  omitted  facts  might  cast  doubt  on  the  reliability  of  the  CI’s

information.  Illinois v. Gates, however, specifically requires that a reliability inquiry

be holistic and recognizes that deficiencies in one area may well be compensated for

by a strong showing in another.  See id.; United States v. Steppello, 664 F.3d 359, 364

(2d  Cir.  2011)  (holding  district  court  erred  in  considering  “individual  facts  in

isolation” when evaluating probable cause).  In this case, the totality of the facts in

the corrected affidavit so strongly supports the reliability of the CI’s information

that, even with the addition of the omitted matters, probable cause to search the First

Street apartment is established as a matter of law.




                                              14
      To begin, the CI was a person known to law enforcement officers and not an

anonymous  tipster,  a  circumstance  that  we  have  recognized  weighs  in  favor  of

reliability.    See  United  States  v.  Elmore,  482  F.3d  172,  180–81  (2d  Cir.  2007)

(observing that information from known source is generally entitled to more weight

than  that  from  anonymous  tipster  because  police  can  better  assess  former’s

reputation and hold him accountable if allegations turn out to have been fabricated);

United States v. Gagnon, 373 F.3d 230, 236 (2d Cir. 2004) (same).

      In addition to being known, the CI here had a proven record of reliability,

having  provided  information  in  the  past  that  had  led  to  two  search  warrants

resulting in drug seizures and to four controlled purchases of narcotics.  We have

observed that information provided by an informant from whom the government

“has received consistently reliable information in the past is likely to be sufficiently

reliable to establish probable cause.”  United States v. Wagner, 989 F.2d at 73; see

also United States v. Sidwell, 440 F.3d 865, 869 (7th Cir. 2006) (holding probable

cause existed where “informant had completed numerous other controlled buys in

the past and provided, on those occasions, accurate and reliable information”).




                                            15
      Moreover, the information provided by this known, reliable CI as to drug

dealing in each of the premises for which search warrants were sought was based

on his own first‐hand observations, a circumstance we have recognized as “easily”

establishing  probable  cause.    United  States  v.  Wagner,  989  F.2d  at  73  (stating

probable cause “easily established” where informant described occasions on which

he personally witnessed drug‐related activities in suspect’s home).  That conclusion

is only reinforced by the fact that the CI’s information here was frequently detailed

insofar as it included the street names, physical descriptions and, in one case, the cell

phone number, for the two persons whose drug deals the CI had witnessed in the

locations for which warrants were being sought.  See Illinois v. Gates, 462 U.S. at 234

(recognizing  that  detailed  information  entitled  to  great  weight  in  assessing

reliability); United States v. Hernandez, 85 F.3d 1023, 1028 (2d Cir. 1996) (holding

that CI’s “detailed eye‐witness report of crime,” such as description of apartment,

its occupants, and drug transactions, established probable cause (internal quotation

marks omitted)).

      Indeed,  in  the  case  of  drug  dealing  at  the  First  Street  premises,  the  CI’s

account was particularly detailed.  He reported that “Sport” had taken him to the



                                            16
First Street apartment approximately one hour after the CI had made a successful

controlled purchase of crack from Sport at the dealer’s Second Avenue residence. 

Sport told the CI that the First Street apartment was where he got his drugs and,

indeed, the CI saw an unknown man in the First Street apartment supply Sport with

baggies of crack that were packaged similarly to the crack the CI had acquired from

Sport earlier that same day in the controlled purchase.  Further, the CI reported that,

in the First Street apartment, he also  saw  “Stink,” a person known to him since

childhood, using a playing card, specifically identified as the King of Hearts, to

scrape what the CI estimated to be 7 grams of cocaine from a scale into a baggie. 

The  CI  related  occasions  when  he  had  seen  Stink  deal  drugs  from  two  other

locations, one his home and the other the residence of a woman identified as Tanisha

Bruce.  

       Additionally, the information provided was current, the CI having witnessed

the  drug  dealing  in  the  First  Street  apartment  only  a  few  days  before  a  search

warrant was initially sought and obtained.  Cf. Rivera v. United States, 928 F.2d 592,

602 (2d Cir. 1991) (observing that in cases of ongoing narcotics operations, intervals

of  weeks  or  months  between  described  act  and  warrant  application  did  not

necessarily make information stale).

                                            17
       Finally,  the  information  supplied  was  corroborated  in  varying  respects. 

Insofar as the CI reported that Stink and Sport used various locations to conduct

their drug activity, this found corroboration in Riley’s own training and experience,

which confirmed that drug dealers frequently operated out of various locations to

minimize the risk that they would lose their supplies to police searches or rivals’

thefts at a single location.  See United States v. Clark, 638 F.3d 89, 98 (2d Cir. 2011)

(recognizing even partial corroboration to be relevant to assessment of reliability);

United States v. Canfield, 212 F.3d 713, 719–20 (2d Cir. 2000) (same).  Moreover, the

CI had successfully made a controlled purchase of crack from Sport on June 23, 2008,

a circumstance we have recognized as “powerful corroborative evidence” of the CI’s

reliability  in  reporting  first‐hand  observations  of  other  drug  trafficking  by  the

supplier  or  his  confederates.    United  States  v.  Wagner,  989  F.2d  at  73.    Such  a

conclusion  is  especially  warranted  here,  where  it  was  the  seller  of  the  drugs

involved in the controlled purchase who, within an hour of that transaction, brought

the CI to the First Street apartment, representing it to be the place where he got his

drugs.  We also have denominated as “self‐corroborating” detailed reports of drug

dealing witnessed first‐hand by an informant, such as the CI here provided with



                                             18
respect to his observations inside the First Street apartment.  United States v. Smith,

9 F.3d 1007, 1013 (2d Cir. 1993).

       By comparison, the omitted information, even when viewed in the light most

favorable  to  McColley,  does  little  to  undercut  the  reliability  of  the  CI’s  account. 

Insofar as the record resident of the First Street premises was Ronita McColley, a

woman with no criminal record and a young child, the issuing judge already knew

that  Sport  and  Stink  dealt  drugs  out  of  various  premises,  including  one  other

apartment—at Griswold Heights—where a single mother, Tanisha Bruce, resided

with her children.  Thus, it could not have made any difference to a judge’s probable

cause determination to learn that the registered occupant of the First Street premises

was also a single mother.4  Insofar as the CI implicated Bruce in drug trafficking,

whereas McColley had no criminal record, the latter fact raises no genuine dispute

as to whether the judge would have issued a search warrant.  The probable cause

question was not whether there was a fair probability to think that McColley herself



       4
         To the extent the CI described Stink as being in “custody and control” of the
three apartments for which search warrants were being sought, the issuing judge
already knew from the information provided about Tanisha Bruce that this did not
signal exclusive custody or control or preclude another person from being the record
resident of the apartment.

                                              19
was dealing drugs, but whether there was a fair probability to think that evidence

of drug dealing would be found in her apartment.  That probable cause question

must be answered “yes” in light of the reliable CI’s detailed account of the drug

activity he witnessed inside the First Street apartment on June 23, 2008, and his

identification of two of the men involved in that activity.

      In short, even if we cannot know the precise weight an issuing judge might

give omitted facts about McColley’s identity as the record resident of the First Street

apartment, we do know, in light of the totality of circumstances strongly indicating

the reliability of the CI’s information, that the omissions could not bear a weight

sufficient to raise a genuine issue as to the existence of probable cause.  See generally

United States v. Rajaratnam, 719 F.3d at 149–50 & n.11, 157 & n.21 (affirming district

court’s holding that alleged misstatements and omissions, including omission of

informant’s  criminal  history,  were  not  material  in  light  of  other  indicia  of

informant’s  reliability,  such  as  fact  that  informant  was  known  and  had  made

statements against penal interest, and government was able to corroborate some

statements);  Velardi  v.  Walsh,  40  F.3d  at  575  (finding  omitted  facts  that  drug

supplier had not been seen armed and that no drug transactions had taken place at



                                           20
residence to be searched “were simply not material” where affidavits did not imply

that supplier was armed or dealing drugs from his home and totality of evidence

otherwise established probable cause as matter of law).

       The same conclusion applies with even more force to omitted information

about the unproductive results of sporadic police surveillance on the exteriors of the

premises for which search warrants were sought.  Our precedent instructs that an

“otherwise sufficient application for a search warrant need not relate unproductive

or unsuccessful efforts in the course of the investigation.”  United States v. Smith,

9 F.3d at 1014.  In any event, even when the surveillance results are included in a

corrected  affidavit,  they  cannot  raise  a  serious  question  as  to  the  existence  of

probable cause because those results indicate only that between June 25 and June 27,

2008, on those occasions when officers had the outside of 396 First Street in view,

they  did  not  see  any  sign  of  criminal  activity.    To  state  the  obvious,  this  hardly

precluded drug trafficking on June 23; much less did it foreclose the fair probability

that drugs or evidence of prior drug trafficking would be found inside the premises. 

That probability was so plainly established by the detailed, eyewitness account of

a reliable CI that whatever weight a judge might give the surveillance results, it

would not be enough to raise a genuine issue of fact as to probable cause.

                                               21
      In concluding otherwise, Judge Pooler observes that any omissions from a

warrant based on information provided by a confidential informant must be deemed

“glaring” and “all the more likely to be ‘critical’ to the evaluation of probable cause.” 

Pooler Op., ante at 13–14 (quoting Walcyzk v. Rio, 496 F.3d at 161).  This reliance on

Walczyk is misplaced.  What that case states—in a context unrelated to confidential

informants—is that “the law does not demand that an officer applying for a warrant

‘volunteer every fact that arguably cuts against the existence of probable cause,’ as

long as he does ‘not omit circumstances that are critical’ to its evaluation.”  Walczyk

v. Rio, 496 F.3d at 161 (quoting Brown v. D’Amico, 35 F.3d 97, 99 (2d Cir. 1994)). 

McColley’s identity and the surveillance results were not critical to an assessment

of probable cause in this case.  While these facts did not reinforce the reliability of

the CI’s information about drug dealing at the First Street apartment, neither did

they undermine that reliability as strongly established in this case by the CI’s past

record for reliability, direct participation in a controlled purchase of drugs from

Sport, and detailed eyewitness account of drug dealing by Sport and Stink in the

First Street apartment within an hour of the controlled purchase as well as in other

premises for which warrants were sought within the preceding two weeks.




                                           22
      In sum, on the totality of circumstances presented in the corrected affidavit,

I conclude that probable cause to search was so plainly established as a matter of law

as to admit no genuine issue of fact as to whether a judge would issue the requested

warrants.

             2.     The Corrected Affidavit Demonstrates Arguable Probable Cause

      Assuming arguendo that the corrected affidavit did not demonstrate probable

cause as a matter of law to search the First Street apartment for evidence of drug

dealing,  the  record  will  not  admit  a  conclusion  that  Riley  lacked  the  arguable

probable cause that would still entitle him to qualified immunity.  Our court has

recognized  arguable  probable  cause  to  exist  “if  either  (a)  it  was  objectively

reasonable for the officer to believe that probable cause existed, or (b) officers of

reasonable competence could disagree on whether the probable cause test was met.” 

Escalera  v.  Lunn,  361  F.3d  at  742  (internal  quotation  marks  omitted);  accord

Gonzalez v. City of Schenectady, 728 F.3d 149, 157 (2d Cir. 2013); see also Caldarola

v. Calabrese, 298 F.3d 156, 162 (2d Cir. 2002) (“[I]n situations where an officer may

have reasonably but mistakenly concluded that probable cause existed, the officer

is nonetheless entitled to qualified immunity.”).




                                           23
       Here, Riley knew that (1) a known CI, with (2) a record of past reliability, had

reported to investigating officers that within an hour of (3) making a successful

controlled purchase of drugs from Sport on June 23, 2008, (4) Sport had taken the CI

to the First Street apartment where Sport indicated he got his drugs, and (5) therein,

the  CI  witnessed  Sport  and  Stink  (a  person  known  to  the  CI  since  childhood)

package and receive drugs.  Riley further knew that the CI (6) had provided detailed

descriptions of Sport and Stink, the building on First Street where he was taken, and

the activities he had witnessed therein.  He also knew that the CI had (7) reported

seeing Stink deal drugs on several occasions over the last two weeks at two other

identified locations.  In light of precedent recognizing each of these enumerated

circumstances as indicative of the reliability of the CI’s information, see Illinois v.

Gates, 462 U.S. at 234; United States v. Rajaratnam, 719 F.3d at 149–50 & n.11, 157 &

n.21; United States v. Clark, 638 F.3d at 98; United States v. Elmore, 482 F.3d at

180–81; United States v. Sidwell, 440 F.3d at 869; United States v. Gagnon, 373 F.3d

at 236; United States v. Canfield, 212 F.3d at 719–20; United States v. Hernandez, 85

F.3d at 1028; United States v. Smith, 9 F.3d at 1013; United States v. Wagner, 989 F.2d

at  73;  Rivera  v.  United  States,  928  F.2d  at  602,  we  can  hardly  label  it  “plainly

incompetent” for an officer in this case to think that there was a “fair probability”

                                              24
that evidence of drug trafficking would still be found in the First Street apartment

within a week of the CI’s report, Malley v. Briggs, 475 U.S.  at  341 (holding that

qualified  immunity  protects  “all  but  the  plainly  incompetent  or  those  who

knowingly violate the law”).

      Nor will the omitted facts permit a different conclusion.  Riley knew from his

own experience that drug dealers often used multiple sites to store and deal drugs,

and the CI had already identified one single mother, Tanisha Bruce, whose residence

Stink used to deal drugs.  Thus, Riley’s discovery that the First Street apartment was

registered to another single mother was hardly reason for him to retreat from a fair

probability determination that evidence of the drug dealing witnessed by the CI

would be found at that location.  As for McColley’s lack of criminal history, we

cannot conclude that no reasonable officer would credit a reliable CI’s eyewitness

account of drug dealing in a particular location simply because the record resident

did not have a criminal record.

      Nor can we conclude that no reasonable officer would think he had probable

cause to search an apartment where a reliable CI recently witnessed drug activity

simply because sporadic surveillance of the exterior of the premises a few days later

yielded no results.  Quite apart from the fact that such surveillance could not detect

                                         25
activities inside the First Street apartment, probable cause to search the premises did

not require evidence of criminal activity on the dates of the surveillance; it required

only a fair probability that evidence of criminal conduct occurring at some time be

found on the premises.  A reasonable officer was entitled to conclude that such a

probability was satisfactorily established by the CI’s eyewitness account of Sport’s

and Stink’s activities in the First Street apartment on June 23, 2008, within an hour

of the CI’s controlled purchase of crack cocaine from Sport at another location.

      Thus, even if the corrected affidavit does not state probable cause as a matter

of law—which I submit it does—it certainly provides “an objective basis to support

arguable probable cause.”  Escalera v. Lunn, 361 F.3d at 744.  Because the existence

of  arguable  probable  cause  renders  any  factual  disputes  arising  out  of  omitted

information “not material to the issue of qualified immunity,” I respectfully submit

that the inability to discern what weight a judge might give the omitted information

in making a probable cause determination is immaterial to qualified immunity.  See

id.; accord  Gonzalez v. City of Schenectady, 728 F.3d at 155–58 (awarding qualified

immunity  where  arguable  probable  cause  existed  for  arrest,  even  though  actual

probable cause was absent); see also Velardi v. Walsh, 40 F.3d at 573 (“[P]laintiffs

may not unwrap a public officer’s cloak of immunity from suit simply by alleging

                                           26
even  meritorious  factual  disputes  relating  to  probable  cause,  when  those

controversies  are  nevertheless  not  material  to  the  ultimate  resolution  of  the

immunity issue.” (internal quotation marks omitted)).

      In  the  absence  of  a  material  factual  dispute  as  to  Riley’s  entitlement  to

qualified immunity on McColley’s probable cause challenge, I respectfully submit

that we have jurisdiction to award him summary judgment.  See Escalera v. Lunn,

361 F.3d at 743; Tierney v. Davidson, 133 F.3d at 194–95.

      C.     Reasonable Suspicion To Execute a No‐Knock Search

      In  concurring  in  the  decision  to  dismiss  for  lack  of  jurisdiction,  Judge

Calabresi concludes that McColley must be denied qualified immunity because the

corrected affidavit fails to support a no‐knock entry of the First Street apartment. 

See Calabresi Op., ante at 15–27.5  I cannot agree.  

             1.     The Corrected Affidavit Demonstrates  Reasonable Suspicion

      The Supreme Court has construed the Fourth Amendment to incorporate the

common law requirement that police officers entering a dwelling must announce

their identity and purpose before attempting forcible entry.  See Wilson v. Arkansas,

      5
       Insofar as McColley challenged the degree of force used in executing the no‐
knock warrant,  the district court dismissed this claim as insufficient as a matter of
law.  This ruling is not before us on this appeal.  

                                           27
514 U.S. 927, 930 (1995); see also 18 U.S.C. § 3109 (codifying knock‐and‐announce

requirement  with  respect  to  entries  by  federal  law  enforcement  officers).  For  an

unannounced, or no‐knock, entry to be constitutionally reasonable, police “must

have a reasonable suspicion that knocking and announcing their presence, under the

particular circumstances, would be dangerous or futile, or that it would inhibit the

effective  investigation  of  the  crime  by,  for  example,  allowing  the  destruction  of

evidence.”  Richards v. Wisconsin, 520 U.S. 385, 394 (1987).  The Supreme Court has

declined  to  recognize  categorical  exceptions  to  this  reasonable  suspicion

requirement.  Notably, in Richards it rejected the argument that drug felony cases

warranted a categorical exception based on the “culture” of violence and evidence

destruction  that  is  characteristic  of  that  criminal  activity.    Id.  at  392–94.    While

Richardson holds that police must make a reasonable suspicion showing “whenever

the reasonableness of a no‐knock entry is challenged,” the Court there emphasized

that  “[t]his  showing  is  not  high,”  requiring  only  a  “‘reasonable  belief  based  on

specific  and  articulable  facts.’”    Richards  v.  Wisconsin,  520  U.S.  at  394  (quoting

Maryland v. Buie, 494 U.S. 325, 337 (1990), and citing Terry v. Ohio, 392 U.S. 1, 30

(1968)).   




                                               28
       Applying that standard here, I note that the original affidavit reported not

only Riley’s general experience with drug dealers’ trying to destroy evidence upon

learning that law enforcement officers were entering the premises, but also the CI’s

specific report that the drugs stored at the First Street apartment were packaged in

readily disposable form, i.e., zip‐loc baggies containing small quantities of crack

cocaine.    Judge  Calabresi  dismisses  these  case‐specific  facts  with  a  seemingly

rhetorical question: “when are drugs, by their nature compact in size, not in such

small packages?”  Calabresi Op., ante at 20.  In fact, our case law easily demonstrates

that drugs are frequently packaged in much larger sizes than were evident in this

case.      See,  e.g.,  United  States  v.  Roberts,  660  F.3d  149,  153–54  (2d  Cir.  2011)

(discussing  seizure  of  five  one‐kilogram  “bricks”  of  cocaine);    United  States  v.

English, 629 F.3d 311, 313–14 (2d Cir. 2011) (discussing 5 and 10 kilogram packages

of cocaine); United States v. Navas, 597 F.3d 492, 495–96 (2d Cir. 2010) (discussing

230  kilograms  of  cocaine  hidden  under  metal  roof  of  trailer);  United  States  v.

Valentine,  530  F.3d  88,  89  (2d  Cir.  2008)  (discussing  cocaine  concealed  inside

furniture); United States v. Beltempo, 675 F.2d 472, 474 (2d Cir. 1982) (discussing 16

pounds of heroin concealed in false bottoms of suitcases).  In any event, the Supreme

Court in Richards specifically recognized “the easily disposable nature of the drugs”

                                              29
in that case as a factor justifying the no‐knock entry at issue.  520 U.S. at 396 (holding

that  petitioner’s  “apparent  recognition  of  the  officers  combined  with  the  easily

disposable nature of the drugs” justified “decision to enter without first announcing

their presence and authority”).  The same case‐specific conclusion applies here.   See

also United States v. Banks, 540 U.S. 31, 40 (2003) (recognizing “opportunity to get

rid of cocaine” as highly relevant to reasonableness of forced entry); United States

v. Bynum, 362 F.3d 574, 581 (9th Cir. 2004) (concluding no‐knock entry justified

where officers possessed “reasonable suspicion” that defendant “might dispose of

the small rocks of crack cocaine” at issue upon becoming aware of their presence).

      In urging otherwise, Judge Calabresi submits that the First Street apartment

was “allegedly a ‘stash’ house,” where “enough drugs were present” to make it

“quite unlikely that all of the drugs could have been disposed of had a knock‐and‐

announce warrant been issued.”  Calabresi Op., ante at 20 (emphasis in original). 

The facts cited by Judge Calabresi to support this conclusion, in fact, belie it.  See id. 

The 7 grams of cocaine that the CI saw in the First Street apartment translates to one‐

quarter ounce.  Even assuming that 10 or 20 times that amount was “stashed” in the

First Street apartment at any given time, this suggests a retail operation whose on‐

hand drug quantities could easily be disposed of quickly.  Indeed, the conclusion is

                                            30
reinforced by Judge Calabresi’s reference to the 100 grams or more of marijuana

trafficked  each  week  from  the  Griswold  Heights  apartment,  which  totals

approximately  one  ounce.    In  any  event,  I  hesitate  to  conclude  that  no‐knock

warrants should issue only when there is a risk that  all the drugs sought will be

destroyed  if  police  first  announce  their  presence.    Drug  quantity  is,  after  all,  an

element of various federal drug trafficking crimes.  See 21 U.S.C. §  841(b).  Thus,

even the partial destruction of drugs might “inhibit the effective investigation” of

such crimes so as to support a no‐knock warrant.  Richards v. Wisconsin, 520 U.S.

at  393.    Indeed,  in  Richards,  the  Supreme  Court  suggested  that  it  was  the

impossibility of destroying the drugs being sought, not the unlikelihood of complete

destruction, that might preclude a no‐knock warrant.  See id. (observing that where

“drugs being searched for were of a type or in a location that made them impossible

to destroy quickly,” no‐knock warrant would not be necessary (emphasis added)). 

       The facts thus far discussed were, in any event, all known to the magistrate

who  authorized  a  no‐knock  search.    His  finding  of  a  reasonable  suspicion  of

destruction is not undermined when the facts of McColley’s record residence and

lack of criminal record are added to a corrected affidavit.  As the First Circuit has

sensibly observed, “even an occupant not complicit in the drug crime” at issue may

                                              31
have a “strong motive to destroy evidence” upon learning that police are about to

search the premises.  United States v. Antrim, 389 F.3d 276, 281 (1st Cir. 2004). 

      In  addition  to  reasonable  suspicion  of  evidence  destruction,  moreover,  a

corrected affidavit supports a reasonable suspicion of danger if officers had knocked

and announced their presence before executing the four no‐knock warrants obtained

on June 27, 2008.  While the original affidavit reported Riley’s general knowledge,

based on training and experience, that drug dealers often possess firearms and may

defend against police entries if given notice of a search warrant’s execution, the

corrected affidavit indicates Riley’s specific knowledge, communicated to him by

the CI, that Sport, Stink, and Chuck all had access to and possession of firearms.  See

Escalera v.  Lunn,  361 F.3d at 744 (stating that correcting process examines “all”

information  possessed  by  officers  at  time  of  warrant  application).    This  was  a

case‐specific, articulable basis for suspecting that the officers might confront armed

persons  if  they  knocked  and  announced  their  presence  before  entering  the  First

Street apartment.  See generally United States v. Ramirez, 523 U.S. 65, 71 (1998)

(upholding  no‐knock  entry  where  informant  notified  police  that  violent  prison

escapee, with access to weapons, might be in home); United States v. Brown, 52 F.3d



                                           32
415, 421–22 (2d Cir. 1995) (holding no‐knock entry reasonable where confidential

informant told police that violent cocaine dealer was armed).

      Judge Calabresi suggests that there is a dispute of fact as to whether the CI in

fact reported that Sport, Stink, and Chuck had access to and possession of firearms

because Officer Rosney, one of the officers who participated in the search of the First

Avenue apartment, in deposition testimony, answered “No” when asked if he had

“any  specific  information  from  the  informant”  that  individuals  in  that  premises

“were  armed.”    J.A.  259;  see  Calabresi  Op.  at  19.    But  as  Rosney’s  deposition

testimony further shows, he did not participate in debriefing the CI, see J.A. 138–39,

so the fact that he had no specific information from the CI about the targets’ firearms

possession hardly undermines Riley’s representation as to what he was told by the

CI.  In his own deposition, Riley was careful to testify that the information he had

about weapons in the First Avenue Apartment was “nothing specific,” which is

consistent, not at odds, with Rosney’s deposition testimony.  J.A. 411.  But, as Riley

made clear in his very next sentence, what he did know was that “[t]he informant,

because he’s known some of these individuals for many, many years, knows them

to carry firearms.”  J.A. 411.  Thus, the Operational Plan that Riley prepared on June



                                            33
30, 2008, advised all officers participating in the July 3 searches that the “C/I states

that Targets all have access to & possess firearms.”  J.A. 149.  Because Rosney was

one of the officers listed to receive a copy of this plan, his negative response to a

deposition query about CI information can only be understood to indicate either that

he had forgotten what he had read in the Operational Plan or, like Riley himself, did

not consider it “specific information” of weapon possession, or did not consider it

information that he himself had obtained from the CI.  In any event, it cannot be

construed to create a genuine dispute of fact as to Riley’s own report of what the CI

told  him  about  the  targets’  access  to  and  possession  of  firearms.    Thus,  Riley’s

Operation Plan statement is properly included in a corrected affidavit.

       What police did not know was in which of the four apartments the targets

would be found at the precise time of the searches.  In this respect, Riley’s original

affidavit  told  the  judge  who  initially  authorized  the  four  no‐knock  entries  that,

based  on  the  CI’s  information,  Sport  was  thought  regularly  to  reside  at  the  520

Second Avenue apartment while Stink was thought regularly to reside at the 17

101st  Street  premises,  although  occasionally  staying  at  the  Griswold  Heights

apartment.  The issuing judge was told that Stink controlled the latter two premises



                                             34
as well as the First Street apartment, but he was never told that Stink, or any of the

other confederates resided at or stayed in the First Street apartment.  Rather, the

judge was provided with facts indicating that the confederates stored drugs at the

First Street location, and that the CI had witnessed them packaging and retrieving

drugs from that location within the last week.  On these circumstances, the issuing

judge could reasonably have concluded that, even if the target drug dealers did not

reside at the First Street apartment, there was a sufficient possibility that one or

more of them would be present and armed at the time of any search to support a

reasonable belief that officers who knocked and announced their presence before

entering would be at risk of harm. 

      No different conclusion obtains when the warrant affidavit is corrected to

identify McColley as the record resident of the First Street apartment.  As just stated,

the issuing judge knew that Sport and Stink both resided elsewhere.  Further, as

noted with respect to probable cause, the issuing judge knew that these drug dealers

used another apartment occupied by a single mother and her children to deal drugs. 

Thus, identifying McColley and her daughter as the residents  of  the First Street

apartment would not have negated the facts supporting a reasonable suspicion of



                                          35
danger to the officers from announced entry.  See generally United States v. Basham,

268  F.3d  1199,  1204  (10th  Cir.  2001)  (holding  reasonable  suspicion  supporting

no‐knock  warrant  remained  when  application  corrected  to  include  presence  of

children in home).  Indeed, their presence in the First Street apartment would only

have  enhanced  the  risk  of  harm,  to  McColley  and  her  daughter  as  well  as  the

officers, if armed drug dealers on the premises were alerted to police execution of

a search warrant. 

      In  sum,  because  the  “particular  circumstances”  of  this  case  raised  a  real

possibility that (1) executing officers could confront armed drug traffickers in any

of the four apartments to be searched, and (2) the drugs thought to be stored in the

First Street apartment were easily disposable, there was a sufficient basis to satisfy

the “not high” requirements of reasonable suspicion articulated in Richards.  520

U.S. at 394;  see also United States v. Washington, 340 F.3d 222, 227 (5th Cir. 2003)

(holding  confidential  informant  report  that  “suspect  was  selling  drugs  and  was

typically armed . . . sufficient to establish a reasonable suspicion of danger”). 

             2.      The  Corrected  Affidavit  Supports  Arguable  Reasonable
                     Suspicion

      Even if the corrected affidavit did not thus demonstrate reasonable suspicion

to support a no‐knock entry into the First Street apartment, Riley would still be

                                           36
entitled  to  qualified  immunity  as  long  as  the  affidavit  established  arguable

reasonable suspicion, i.e., that it was objectively reasonable for Riley to believe that

reasonable  suspicion  existed  or  that  officers  of  reasonable  competence  could

disagree as to whether the reasonable suspicion test was met.  See Escalera v. Lunn,

361 F.3d at 743; Holeman v. City of New London, 425 F.3d 184, 191 (2d Cir. 2005)

(holding that even if “facts were insufficient to satisfy probable cause or reasonable

suspicion,” officer’s “belief that they were was objectively reasonable, and therefore

protected by qualified immunity”); see also Eldredge v. Town of Falmouth, 662 F.3d

100, 106 (1st Cir. 2011) (holding arguable reasonable suspicion sufficient to support

qualified immunity); Jackson v. Sauls, 206 F.3d 1156, 1165–66 (11th Cir. 2000) (same). 

For the reasons stated in the preceding section, I think we must conclude that Riley

had  at  least  arguable  reasonable  suspicion  to  think  that  evidence  would  be

destroyed and officers would be in danger if they knocked and announced their

presence before entering the four apartments, including the First Street apartment,

associated with the targets of the drug trafficking then under investigation.  

      That conclusion is only reinforced by our case law, which indicates that when

Riley applied for the no‐knock warrants at issue in 2008, it was hardly clear that



                                          37
reasonable suspicion was absent here.  See Gonzalez v. City of Schenectady, 728 F.3d

at  154  (“[Q]ualified  immunity  shields  official  conduct  that  is  objectively  legally

reasonable in light of the legal rules that were clearly established at the time it was

taken.” (internal quotation marks omitted)).  Indeed, recent summary orders from

this  court  have  identified  reasonable  suspicion  in  circumstances  bearing  some

similarities to this case.  See United States v. Harper, 421 F. Appx. 108, 110 (2d Cir.

2011)  (upholding  no‐knock  warrant  where  officers  “reasonably  believed  that

firearms  were  present  in  Harper’s  home  and  that  announcing  their  presence

therefore would be dangerous”); United States v. McCloud, 303 F. Appx. 916, 918

(2d  Cir.  2008)  (holding  challenged  no‐knock  authority  supported  by  reasonable

suspicion based on “affiant’s experience that the drug evidence that was the object

of the search could be readily destroyed upon notice of entry”); see also United

States v. Tisdale, 195 F.3d 70, 73 (2d Cir. 1999) (holding that, where drugs at issue

were described in warrant affidavit as being in “readily disposable form,” it was not

“entirely unreasonable” for officer to rely on no‐knock warrant (internal quotation

marks omitted)).  




                                            38
       In  sum,  based  on  the  particularized  information  in  the  corrected  affidavit

detailed in this opinion, as well as our own case law, it cannot be said that Riley was

“plainly  incompetent”  or  “knowingly  violate[d]  the  law”  in  concluding  that

reasonable  suspicion  of  danger  and  evidence  destruction  supported  a  no‐knock

entry into the First Street apartment.  Malley v. Briggs, 475 U.S. at 341.

                                      * * *
       To conclude, because I am convinced that the challenged search warrant is

supported,  as  a  matter  of  law,  by  both  probable  cause  to  search  the  First  Street

apartment and reasonable suspicion to do so on a no‐knock basis—or at least by

arguable probable cause and arguable reasonable suspicion—I respectfully dissent

from the decision to dismiss this case for lack of jurisdiction.  I would instead enter

judgment in favor of Riley on the ground of qualified immunity.




                                             39